 LABORERS. LOCAL NO. 282Laborers International Union of North America, LocalNo. 282, AFL-CIO (Millstone Constnmction Com-pany, et al.) and Jimmy C. Bollinger. Case 14 CB3258Max 31. 1978DECISION AND ORDERBy C(IAIRMAN FANNING ANI) MtI MstRS JI: NKINSANI) Mt RPIIYOn September 12. 1977, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, both the General Counseland Respondent filed exceptions and supportingbriefs and Respondent filed a response entitled "Mo-tion to Dismiss Counsel for the General Counsel'sExceptions to Administrative Iaw Judge>'s I)eci-sion." IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,. andthe conclusions 3 of the Administrati e Law Judee. tomodify his remedy .4and to adopt his recommiendeldOrder.i Respondcnt' nlotlion to dismiss the (;enerl ( ountel s eicpla is de-nied, hll said mo llon has been ireated a.: iin ans. esrin briefIhe (;cneral C(ounsel has excepted ti cerltain cred hilihp Ilidin'c mnadeh s the Ndirinlstratlse I la Judlge. T is the BoaHrd's esltablhshed pohlics ot tooverrule an Admilnlsrati e I aw Judege' resolution, with relpecL to rredi-hilit, unless the clear preponderalti e of all of the relea.ini e IdcC icnn tin ces us that the resolutlens .ale incitrrect .S'lntrldrd 1)r 1i tI11 Prdt nrt. Irp, 91NLRB 544 (l9Sl), crffd 18 F 2d 302 c 'A 3. 51) 1i Ae h.ir'e ;lrefullexamined the record and lind no halsfor rexersig hi, filidingslMemher tenkins Inlaccord with the Board's dcllion in lai , nl lltrl .I1'4. t1,litrier fliteral Bc1cr1~ ,'lI. ' 226 NiRH tlo i {11't6). s;ould findIhat Respondent's operatlion of ti esxthisie referral ssienm ulthollut an\(ihijectlie criteria for the referral of emnplosees Ii.latel Sec shib I iAt aIndt2) of the Act and that the opetaiaon of the dlstrriltiiallts refeirral s)Tentwas one of the reaslons ft r Resp1idtiCnl's fiilure to reler allepcd dlscrinirlnl-tees liendlriix, Necisir and icnro e. , cordincls, Membeihr Jcnikinsuould find further Ihat said failure ..as lisctilrniialt rs% a.ld In \ Illlion iofSec 8ht)( I( IAl ;iaand 2i lf the Act('hlirman Fa;nning arnd Member Mutrphs agree .ih the kdSitinrstrat.ieI ;a Juidge ihat Ihe t eider e fails Io estab lish that Re.,prinderlt's I.ilure If;ns, to refer Ilendrix, Nconrermn. ;llnd Penrtose ais aI rctull of tile nl:lnner Inwhich Ihe hiring hail was operated or that at lesl with respect ti Peil-rose there wa s ans failure to( refelI he Adminisir.tirse .aw Judge in.ldxertentl specified Interest to hepaid at 7 percent: howeser. interest ill hbe calcui.lted a.ckt.rding i tilhe"adjusted prime rate" uised bh the I S Ilnlcrnall Recllucl Ser i ce for intereston tax pamellnts. See ]-it Plunth;mli, d Ilaltirn ( .138 Nl RH 710 l9h2).for ration.ale firn Icterest pIlanienlsORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Laborers InternationalUnion of North America, Local No. 282, AFL-CIO,Cape Girardeau, Missouri, its officers, agents, andrepresentatives, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEMAR':lI Ro7H. Administrative Law Judge: This case washeard at Cape Girardeau, Missouri, on various dates fromAugust 30 through December 23, 1976. The charge wasfiled on June 2, 1976. by Jimmy G. Bollinger, an individ-ual. The complaint. which issued on July 29, 1976, and wasamended on August 17 and 19 and October 8, 1976, and atthe hearing, alleges that Laborers International Union ofNorth America, Local No. 282, AFL-CIO (herein theUnion or Respondent), violated Section 8(b)(1)(A) and (2)of the National labor Relations Act, as amended. The gra-vamen of the complaint, stated succinctly, is that, at alltimes material, the Union has allegedly operated its hiringhall in a discriminatory manner. More specifically, thecomplaint alleges that at various times since on or aboutDecember 2, 1975, the Union has refused and is refusing torefer Don Bollinger. Jim Bollinger, Ernest Brown, LeonardDaniels. James Harper. Shirley Hawkins, Don Hendrix,Owen Innis. William Miller, Billy Mansell, Norman Morill,Dasie Newcomer, Willard Null, William Penrose, Jr.,Rickv Pobst, Bob Sachse. Joe Sachse, Mike Sachse, Wil-liam L.eon Stricklin. Jack Tomlin, and Earl Waterman tovarious employers who are parties to exclusive hiring hallarrangements with the Union, because of unfair, arbitrary,irrelevant, and invidious reasons, including nepotism. fa-voritism, and the likes and dislikes of the Union's agents.'The Linion's answer, as amended, denies the commissionof the alleged unfair labor practices, and raises certain af-firmative defenses.2All parties were afforded full opportu-nity to participate, to present relevant evidence, to examineand cross-examine witnesses, to argue orally, and to filebnefs.Upon the entire record in this case 3 and from my obser-I-;rl \natcrman testilied that he was laid off from a laborer's job on oraboul Januars 12. 19b.t and registered with the Union for work. but shortlythereafter informed :nion President KelleN that he had obtained emplo)-menl running heas, equipment, and would let Kelley know when he wasai.s.ilhle foIr rferral Wat.ermain was still so employed when he testified attihe he.ariig In xiew of 3ratetrman's testimons. General Counsel. In its brief.hai mi,\ed f1Ir perml, sin to withdraw Waterman's name from the list ofallicd diiciimninatees in Ihe pleadings. The motion is hereby granted.l .I the hea;riig. I granted General Counsel's motion to strike the asserteddefenses .f r iudlita.ll estoppel. laches, and unclean hands, and I reserveddecision n the nmliion insofar ;is it was addressed to the Union's contentionthat the compl.int w;as barred hb the time limitation of Sec. 10hb) of theAct As indicated. tnra. I havre found that Ihe Union's contention Is withoutmeriltErrors iii the trans ciipt have been noted and corrected.236 NLRB No. 70621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvation of the demeanor of the witnesses, and having con-sidered the briefs submitted by General Counsel and bythe Union, I make the following:FINDINGS OF FACTI THE RESPONDENT UNION AND ITS AGENTSThe Union, which maintains its office and hiring hall inCape Girardeau, Missouri, is a labor organization withinthe meaning of Section 2(5) of the Act. Pursuant to itscharter, the Union has territorial jurisdiction over laborers'work in 12 counties of Southeastern Missouri. Paul Menz isbusiness manager and financial secretary-treasurer, andfunctions as the Union's chief officer. Fred Kelley is presi-dent and business representative. Both have served in theirrespective capacities for about 18 years, Menz having ap-pointed Kelley as business representative shortly afterMenz took office. Thereupon Kelley was elected president.Together, Menz and Kelley administer the Union's collec-tive-bargaining functions, including operation of its refer-ral system. Generally, Kelley handles jobs in the northernportion of the Union's jurisdiction, and Menz handlesthose in the southern portion. Each appoints job stewardsand foremen, the latter pursuant to collective-bargainingcontracts or arrangements with employers. Both issue re-ferral slips. Dean Hency is an employee of the Union ap-pointed by Menz, and for 17 years has functioned as theUnion's bookkeeper. Hency is responsible for maintainingthe Union's referral list, such as it is. Hency has authority,subject to the direction and instructions of Menz and Kel-ley, to solicit and refer applicants or employees for employ-ment through the Union's referral system. Menz, Kelley,and Hency are each agents within the meaning of Section2(13) of the Act, and have been and are now agents of theUnion acting on its behalf.II. THE BUSINESS OF THE EMPLOYERS INVOLVEDBabcock and Wilcox (B & W Construction Company),John F. Beasley Company, B. W. Birk Plumbing, Heatingand Cooling, Buckley Construction Company, James H.Drew Corporation, Fruin-Colnon Construction Company,Israel Brothers Inc., Kiefner Brothers Inc., McCarthyBrothers Company, Millstone Construction Company,Penzel Construction Company, Potasnick ConstructionCompany, Statler Masonry, Inc., and Tobin ConstructionCompany (herein respectively B & W, Beasley, Birk,Buckley, Drew, Fruin-Colnon, Israel, Kiefner, McCarthy.Millstone, Penzel, Potasnick, Statler, and Tobin), are con-tractors or subcontractors in the building and constructionindustry, and, at times material, were engaged in opera-tions at various projects within the Union's jurisdictionalarea.4As employers in the building and construction in-dustry, all are employers engaged in commerce or in anindustry affecting commerce within the meaning of the4 Another employer, Brooks Erection Company therein Brooks) wasnamed in the conmplaint; however. in its brief. General Counsel does notcontend, in light of the ex idence adduced at the hearing. that there were ansdiscriminatory refusals t,) refer employees to Brooks.Act. N.L.R.B. v. Denver Building and Construction TradesCouncil, et al., 341 U.S. 675, 683-684 (1951); Local 20,Sheet Metal Workers International Association, AFL-CIO(Bergen Drug Company, Inc.), 132 NLRB 73 (1961).The complaint alleges and the answer admits that Mill-stone and Tobin (the Employers named in the originalcomplaint), in the course of their respective operations,each annually receives at its Missouri jobsite locations pe-troleum products and other goods and materials valued inexcess of $50,000 which are shipped indirectly from Statesother than Missouri. Millstone, Tobin, Beasley, Drew, Is-rael, Penzel, and Potasnick are members of AssociatedGeneral Contractors of Missouri (herein AGC), a multiem-ployer bargaining association which is the collective-bar-gaining agency for its contractor members who employ la-bor at highway, bridge, and heavy construction jobsites,(excluding building construction). By virtue of their mem-bership in AGC, the named Employers are, and have beenat all times material, parties to a collective-bargaining con-tract between AGC and the Union covering such labor.For the purposes of the Board's jurisdictional standards,AGC and its members constitute a single employer.B & W, Brooks, Buckley, Birk, Kiefner, McCarthy, Pen-zel, and Statler, are, or were at times material to this case,employer signatories to a standard collective-bargainingcontract with the Union covering labor at building andconstruction projects other than those covered by the AGCcontract. The contract effective from 1973 to May 15,1976, and the contract effective since that date are hereinreferred to respectively as the "old B & C contract" andthe "new B & C contract." The contracts were executedpursuant to collective bargaining in a multiemployer unit.Alberici-Fruin-Colnon, a joint venture, and Blount Broth-ers Construction Company (Blount) were and are similarlyparties to both contracts. In a related case, to be discussedherein, the Board found that the operations of Alberici-Fruin-Colnon met its inflow commerce standard. Fruin-Colnon, the remaining employer named in the complaint,is signatory to a national multiemployer collective-bargain-ing contract with the Laborers International Union, theterms of which are incorporated by reference in a contractwith the Union. The national contract, known as the Na-tional Constructors Association Contract, is identical in allmaterial respects with the provisions of the old B & Ccontract. In a second related case, also to be discussedherein, the Board found that Fruin-Colnon met the inflowstandard. I find that the operations of all of the Employers,either individually or collectively, meet the Board's inflowstandards for nonretail enterprises, and that it would effec-tuate the purposes of the Act for the Board to assert itsjurisdiction in this case. Local 3, International Brotherhoodof Electrical Workers, AFL-CIO (Atlas Reid. Inc.), 170NLRB 584, 585 (1968).5Moreover, General Counsel is alleging, In essence. that the Union en-gaged in a pattern of conduct which was not limited to the operations of anysingle employer or group of employers. Consequently. it would effectuatethe policies of the Act to assert jurisdiction over the entire case. even as tothe operations of employers, if any. who do not meet an) commerce stan-dard International Brotherhood of Electrical Wobrkers. Ioral Inion 379 (Fast-buoh Electrric Co.). 230 NLRB ,626 (1977L. Compare Madison Building &(on.rruclion Trades Council. et as (H & K Larthing ( o i. 134 NL RB 517t1961h).622 LABORERS. LOCAL NO. 282III THE ALLEGED UNFAIR LABOR PRACTICESA. The Union 's Referral Agreements and the History ofRelated LitigationThe referral provisions of the AGC and B & C con-tracts are, except as indicated herein, substantially thesame insofar as relevant to this case. The contracts cover,in sum, all general and semi-skilled labor. Article III of theAGC contract, governing the hire and transfer of employ-ees, provides that the Union must be notified of the Em-ployer's manpower needs and employment opportunities.At the prejob conference, the Employer must outline theprobable number and qualifications of employees needed,and the Union must notify the Employer of the probablenumber and qualifications of men available. Thereafter,the Employer must request referral of applicants from theUnion for all available jobs (whether new or replacement).The Union must fill the request as soon as possible and if itdoes not do so within 24 hours under the AGC contract, orwithin 48 hours under the B & C contract, the Employermay hire from any source. In an emergency, the Employermay hire employees from any source, but for not morethan a 24-hour period. The Employer may also bring in upto two men or 25 percent of the laborers work force, which-ever is greater, including working foremen, and the Unionagrees to give consideration to more, consistent with theEmployer's needs. The Employer may reject or select fromamong applicants referred, and may select employees forreduction in force in a nondiscriminatory manner. In fact,as found by the Board in Fruin-Colnon Corporation, 227NLRB 59 (1967), at least some employers have in reality. ifnot in form, deferred to the Union in the selection of em-ployees for layoff,6and the Union has exercised that powerin a discriminatory manner. Specifically, the Board found,inter alia, that Union President Kellev discriminatorily se-lected four employees for layoff, including Owen Innis. be-cause of his activities on behalf of the dissident movementin the Union, i.e., because of activities protected by Section7 of the Act. The Board further found that Kellev selecteda second employee for layoff because he had declined tocontribute through the Union to the United Fund, a thirdemployee because he had complained about failing to re-ceive a certain wage premium, and a fourth and highlyqualified employee because the alternative would havebeen to lay off Kelley's uncle. The Board further foundthat Kelley caused Fruin-Colnon to discharge WilliamMiller and Joe Sachse because of their activities in the dis-sident movement.The Board's findings and conclusions in Fruin-C,,lnon.supra, and the companion case of .41/herici-Fruin-Colion,226 NLRB 1315 (1976), are binding in this case. I find thatthe Board's findings discussed above, and additional find-ings discussed infra, are evidentiary of (I ) the Union's ani-mus towards some of the alleged discriminatees in thiscase, (2) its knowledge of the activities of the dissidents, (3)the arbitrary manner in which the Union has run its refer-ral system, (4) the Union's proclivity to violate employee' See also I.ahorers Internaotlio nal l no, ,i orth .4 ler,. a.1 ft. ( 10 L.o,, /a'.282 tilngl. Ik in. a Joint I t'nrtie, 26h \I. R IB )8 ( 1976hrights, inter alia, by discriminatorily causing them to loseemployment, and (5) the lack of credibility of Kelley.7Ifind without merit the Union's argument that such evi-dence cannot be considered if it involves matters whichtook place more than 6 months prior to the filing of thepresent charge. That argument runs contrary to settled law.See N. L.R.B. v. Carpenters District Council of Kansas Cityand Vicinity, AFL CIO, 383 F.2d 89, 95-96 (C.A. 8, 1967).Moreover, as discussed, infra, I have found that the IO(b)period in this case commences at a date earlier than De-cember 2, 1975.The AGC contract provides that the Employer shall de-signate working foremen, and the Union may appoint jobstewards. However, the old B & C contract provided that,in addition to the stewards, the Union would appoint fore-men and the general foremen on all jobs of over $2-L'/million. Under the new B & C contract, the cutoff point israised to $3 million. The B & C contract further providesthat there shall be one foreman for every eight men. Al-though the National Constructors Association contractdoes not empower the Union to appoint foremen, theUnion was given the power in its local supplementary con-tract with Fruin-Colnon Corporation. Fruin-Colnon, supra.Both the AGC and B & C contracts contain a union-securi-ty provision which requires union membership on the8th day of employment. In Alberici-Fruin-Colnon, supra,the Board found that the Union violated Section 8(b)(l)(A)and (2) of the Act by causing the Employer to terminateBobby Lloyd Jackman (not an alleged discriminatee in thepresent case) as general foreman, because of his activitiesin the dissident movement, specifically, "because he pro-moted and circulated a petition challenging Menz and Kel-ley, and because he announced his candidacy for unionoffice."The Union has vigorously enforced its prerogatives un-der the contracts (sometimes in a discriminatory manner)and, as found in Fruin-Colnon and Elzinga-Lakin, expand-ed upon those prerogatives by assuming the power to selectemployees for layoff and expanding its power to appointforemen. This fact, and the contractual provisions relatingto the prejob conference, 24- or 48-hour period for refer-rals, and allowance for emergency hiring, renders question-able any factual basis for the Union's assertion that it wasexcused from utilizing a referral list or other systematicreferral procedure because, allegedly. employers frequentlycalled for help with little or no advance notice. Union Pres-ident Kelley testified that more than one-third of referralAs to (5). the Administrative Law Judge found, in Fruin Colnon thatKeller w;as not a credible vitnes. The I nion contends that I should nottake this finding Into consideratlion hecause it was allegedly based on un-controverted evidence adduced bs General Counsel concerning the shooteliltg incident on October 23, i975 In fact. this was not the basis for theAdministrative Law Judge's finding: rather. the Administrative Law Judgehased his findiding on an appraisal of Kelle"s testimonN in the unfair laborpractice case hiMoreoser. Kelles and Menz did testifs in a criminal proceed-ing in the U.S Distrct ( Court ror Ihe Eastern District of Missouri in which,In part on the ha'ic of the sho.ting incident. the) were convicted of conspir-ing and acting in furtherance of a conspiracs) to unlawfully interfere withthe rights of Joe Sachse, Owen Innis, and other members to participate inthe dissident Inoienenl. ehe c)nlolctionl were affirmed on appeal Ito theighth C ircuit ( ourt of Appeals and like the Borard decisions on this ando ther matters. is ,c j;udirt .i to ihe ni tiers derided therein i ttllh IS i,rll*r( ',r (. Gvnrai V.tori ('oup ,40i I. S $58, 569 (1951)623 DECISIONS OF NATIONAL l.ABOR RELATIONS BOARDrequests were made at night, i.e., to Kelley or Menz athome. and that more than 99 percent of these requests werefor the next morning. Kelley and Menz testified that, whencalled at home, they did not use the referral list (which waskept at the union hall), but Kelley added that "I do mybest ...to send out [union] members." Kelley further tes-tified that some 10 to 16 times since December 2, 1975.employers have called the hall, giving only about 2 hoursnotice, and that on such occasions he will exercise his dis-cretion as to whether to use the referral list. However, Kel-ley and Menz were contradicted by Don Vance, stewardon the Millstone job who, as a witness for the Union. testi-fied that "you usually get a work order a day or sometimestwo days before you go to work." Kelley and Menz werefurther contradicted by testimony of Larry Burford. fore-man-steward on the McCarthy job and also a union wit-ness, and bs employer records, some of which will be dis-cussed in connection with specific referrals. The Unionofficials were further impliedly contradicted by Bookkeep-er Dean IHencv. who testified that he will not refer an em-ployee without being told to do so by Kelley or Menz, evenif the employer needs help right away, notwithstandingthat Kellev and Menz are frequently in the field and be-yond contact for periods of time. Menz also testified thatthe Union had to resort to extraordinary measures to ob-tain men for the Kaiser project at New Madrid. because ofthe large size of the laborers' complement. However, thistook place long before December 2. 1975. No comparablehiring took place after that date; indeed, the Union assertsthat there was a shortage of job opportunities during theperiod alleged in the complaint. I find improbable Menz'suggestion that an employer will commence a concretepour with an inadequate complement, and then call theUnion in the expectation that it will refer men on 2 hoursnotice. Significantly, the Union failed to present a singleemployer witness, notwithstanding that man)' of the mat-ters testified to by the union witnesses, e.g.. urgency ofrequests, skills and requests for particular individuals orqualifications, were matters on which the employers wereknowledgeable. and presumably disinterested potentialwitnesses (or actual witnesses called bv General Counsel).In view of the lack of credibility of the union witnesses.which was repeatedly demonstrated throughout this pro-ceeding. and other evidence and considerations which willbe discussed at various points in this Decision, I am notinclined to c;edit the freewheeling and often contradictorsor inherently implausible testimony of Kelley and Menzconcerning these matters, absent corroboration by other.more probative. evidence.B. The Di)sideint Mlovctmeenl and ihe Unlion's ResponscThe activities of the dissident movement in the summerand fall of 1975. and the Union's response to that move-ment, are documented in the Board Decisions in Fruin-Colnon and A lberici-Fruin-Colnon1. I he foregoing facts en-compass the Board's findings, as supplemented by evidence adduced in the present case. In Fruin-Colnon, 227NLRB at 62 Ihe Judge found as follows:T he record in these cases reveals that some of themembers of Local 282, including members employedby Fruin-Colnon. were dissatisfied with the manner inwhich the affairs of the local union were being con-ducted. The dissatisfaction centered in major part on apast election of union officers and the manner inwhich Fred Kelley and Business Manager Paul Menzwere elected to office.8Sometime in mid-July 1975[Jim] Bollinger and employees Owen Innis, JoeSachse. and William Miller met at the 61 Club anddiscussed the possibilities of obtaining a new electionof union officers. Other members of Local 282 em-ployed by other concerns were also present and, eitherat the meeting or as a result of the discussions, Bol-linger drafted a petition which was duplicated inabout 30 copies and circulated to members on theFruin-Colnon and other projects. The petition ex-pressed dissatisfaction with Kelley and Menz, andspecified six separate reasons why their election to of-fice was illegal.TIhe Judge further found that in mid-August 1975 Kelleytold Fruin-Colnon's job superintendent that he was dissat-isfied with Joe Sachse, Bill Miller. and Owen Innis. thatthey were in a tavern blowing their mouths off, and thatthe l nion would like to have them laid off, adding that theemployees had been "stirring up bullshit" by shooting theirmouths off at the tavern about how they did not like theway the Union was being run.Jim Bollinger. the Charging Party in the present case,had been a friend, favorite, errand boy, and strong-armman for Kelley for several years. He was a union trustee,and Kelley had appointed him to positions of foreman andjob steward. However. Bollinger underwent a change ofheart and, whether from altruistic motives, personal ambi-tion, or both, he became a leader in the dissident move-ment and, subsequently, a principal witness in the variousproceedings against the Union. Kelley, and Menz. How-ever, he concealed his activities from Kelley. pretended toremain loyal to the union leadership, and did not disclosehis dissent until the shooting incident on October 23. 1975.On July 8, 1975. Bollinger and Bill Kitchen placed an ad inthe local newspaper. ' he Southeast Missourian. announc-ing that on July 11 there would be a union meeting to electa business agent and assistant, which would be the firstunion meeting in 3 years. Kelley and Menz promptlyplaced a reply ad which denounced the July 8 ad as illegaland false. Kelley asked Bollinger if he knew who hadplaced the ad, and Bollinger pretended not to know. Kelleytold Bollinger that "we got some smart [s.o.b.] between ussomewhere," who would be sorry."I he Board found that during the period from August 25to October 10, 1975, Kelley, for discriminatory reasons.caused the transfers and discharge of Miller, and the termi-nations, inter alia. of Sachse and Innis. The Board foundIn1 .4/hrriii ruin-( lm,n the Board rejected the t nion's argument thatthe empIloees ; activities were noit protected bh the Act because their chal-lenge i( the 1974 election (or failure to, coinduct an elecection was untimelsI rg ar ilent asr again raised in the present case, and it is rejectedI i d, nnl credit Btdllinger's tetinmln that Iselile threatened to star e the" ,o" tin death BHilinger Alla nibihlguois Iabhut when thllis alleged state-nIlli iss made, anld conlradiltors ah,out the ords hich Kelles used624 LABORERS. LOC Al NO. 282that Kelley told Bollinger. with reference to Miller and an-other employee, that "we're getting rid of these sons of abitch that's not with us," that he wanted to get rid ofSachse because of his criticism about how the Union wasbeing run, and, with reference to the Board's investigationof Miller's charge. that "we are just going to have to lie likea bunch of dogs."The next significant developments took place during theperiod from October 21 through 24. 1975. The following isa composite account of those developments as found inFruin-Colnon, 227 NLRB at 67. and -4lhcrici-ruin-('ohllo,226 NLRB at 1319. 1320:About September 4, [Bobbhy Jackman had a conversa-tion with member Dallas Dover about the possibilitiesof a new election for officers, and Dover asked Jack-man if he would run for president or business manag-er. Jackman agreed that he would think about it. OnOctober 21. Jackman, I)over and other union mem-bers met at a tavern in Scott C'it\. Missouri, andagreed to prepare and circulate a petition calling for anew election of union officers. Jackman agreed that hewould run for office if the petition resulted in a newaand fair election.On the following evening. October 22, Jackman aindother members of Local 282 met at his home and hada further discussion about the petition for an election.A petition was drafted and signed expressing dissatis-faction with Business Agent Menz and President Kel-ley. and specified six separate objections to the man-ner by which Menz and Kelley had been elected tooffice in the prior election. About I I p.m., after themeeting had adjourned. Jackman received a call fromMenz, who stated that he had to talk to Jackman andwould arrive shortly. When Menz drove up, Jackmanentered the car and saw a 38 caliber revolver nearMenz' leg. Menz said, "Bob Jack. what the hell isgoing on?" Jackman asked what Menz meant. and thelatter replied, "I heard that you were passing thesepetitions around down at the job and getting themsigned." Menz added that he didn't believe it andthought he would come to Jackman's home and seefor himself. Jackman admitted he was running forbusiness agent. Menz replied that ...he had beengood to Jackman. Jackman countered that he had alsobeen good to Menz, and Menz answered that Jack-man had better get his running boots on because therewould be an election in 1977 and it would he a hell ofa race. As the two parted company. both expressedthat they harbored no hard feelings.On the morning of October 23. Joe Sachse andOwen Innis. accompanied by member Dallas Dover.visited a construction project in ('ape (iirardeau forthe purposes of soliciting signatures for the petitionfor a new election of union officers. The three mem-bers parked Innis' truck and entered the jobsite. wherethey talked to some of the laborers and obtained somesignatures on the petition. During the course of thevisit. Sachse appears to have had an exchange with anindividual named John Cason. and Sachse, Innis. andDover left the site soon thereafter. As thev neared In-nis' truck. Fred Kellev started to walk toward themcarrying a baseball bat under his arm. The membershurried into the truck, but found that one tire was flat.Nevertheless, the, drove off toward a service station,but as they departed Kelly threw the baseball bat andhit the top of the truck. As they neared a service sta-tion located at some distance Sachse observed thatthey were being followed by a red Cadillac driven byPaul Menz. As Menz passed Innis' truck, Fred Kelle\stuck his hand out from the Cadillac and fired shotsfrom a revolver at the truck. Sachse saw Kelley firetwo shots, heard three. and later examination of thetruck revealed that it had been hit three times. TheRespondent L nion presented no testimony to rebut orrefute the evidence of the assault and violence perpe-trated by Fred Kelle, and Paul Menz on October 23.I'he Board found that the Union violated Section8(l( I )(A) of the Act bh the assaults and acts of violenceperpctrated by Kellex and Menz on October 23, and thesalme events were encompassed b) the criminal convictiondiscussed. upgra. I'hat same day. Jim Bollinger left theFruin-Colnon project, and six other employees who sup-ported the dissident movement. including Wiliam Stricklin.Jack Iomlin. and Ernest Brown, left work at the Alberici-Fruin-Colnon New Madrid project when they heard aboutthe shooting at C'ape Girardeau."° The Administrative LawJudge found that the following events took place at NesvMadrid the next day (226 NLRB at 1323):Menz and Kelley brought five other individuals withthem to the New Madrid jobsite on the morning ofOctober 24. After the Union's agents had accom-plished the termination of Jackman, Menz, Kelley,and those who accompanied them met with Fore-man Ralph (Eddie) Brant. and the meeting developedinto a heated confrontation attended by violence andthreats of violence. M! findings with respect to thisconfrontation are based on a composite of the testi-mons of Brant. Fred Joe Rilev. and William [Strick-lin,1 and I have rejected the testimony of Menz. Kel-les. and Jack Kitchen as inherently incredible.Men ...told Brant that the petition for a newelection for union officers, which Brant and othermembers had circulated, was illegal. a bunch ofbullshit and had to be stopped. .. .Menz threatenedthat the petitions going around would have to stop orsomebody would get in trouble.Brant asked if Menz had anything against him.While it is not clear what Menz replied, Bob Worthy,one of those who came to the jobsite with Menz andKellev. answvered. "'\ell. I have got something againsthim. I never have liked the son-of-a-bitch [and] I willtear his god damned head off his shoulders." Worth,took off his glasses. spit out his tobacco and started toIh ,hci r * rc' f i Ihh, 1,kman\ R ph Brani. md f rdRtlkm625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDswing at Brant. Brant backed off protesting that hedidn't want any trouble, and Worthy was restrainedby Jack Kitchen and others.When the tension had abated Brant asked Menz,"Is that what you brought this son-of-a-bitch downhere for?" Menz' reply, if any, was not audible, butFred Kelley asked if Brant was talking to him. Brantreplied that he was not, and repeated his question toMenz. Kelley interrupted again, repeatedly tellingBrant to shut up. When Brant did not comply Kelleyput his hand in the pocket of his jacket, raised hishand in the pocket in front of Brant's face and said,"Shut up or I'll blow your goddam head off." Uponthe credited testimony of William [Stricklin] I findthat Fred Kelley's jacket pocket contained an articlewhich [Stricklin] observed to be the handle of an auto-matic pistol. Brant and the other employees presentleft the scene.I find that the above-described conduct of the Re-spondent Union was prompted by the petition for aunion election which Brant, Jackman, and other unionmembers had prepared and circulated. I also find thatthe Respondent Union's conduct restrained andcoerced Brant and the other union members who werepresent in the exercise of their Section 7 rights. FredKelley is an admitted agent of the Respondent Union,and his vocal threat, accompanied by a physical dis-play of force against Brant is clearly a violation ofSection 8(b)( )(A). Worthy is not an admitted agent ofthe Respondent Union, but he was brought to the job-site by Menz and Kelley, and they both ratified andcondoned his assault on Brant.* * + * *I find that the five persons who accompaniedMenz and Kelley were not intended as replacementsfor employees who left the job on October 23, butwere brought to the jobsite in contemplation of acts ofintimidation and violence.The Board, in affirming the Administrative Law Judge'sfindings and conclusions in Fruin-Colnon and directing cer-tain extraordinary remedies because of Kelley's "demon-strated ...proclivity to violate the Act," describedKelley's role as follows (227 NLRB at 59):The record in this case reveals that, for all practicalpurposes, Kelley had complete authority over thework performed by Respondent Union's members onthe Respondent Employer's Charmin Paper project.Pursuant to the provisions of the collective-bargainingagreement between Respondent Employer and Re-spondent Union, Kelley appointed all the foremenwho supervised the employees on the project. Further-more, Respondent Employer permitted Kelley to se-lect those laborers to be laid off when conditions ne-cessitated a reduction in work force. Possessed withthese powers, Kelley clearly had a duty as an electedunion official to administer Respondent Union's af-fairs, which here so greatly affected the employees'working conditions, in an equitable and orderly man-ner for the benefit of each and every member of Re-spondent Union. Instead, Kelley served as a virtualdictator while presiding over the affairs of RespondentUnion, brooking no opposition to his authority. Inthis regard, the record shows that Kelley caused thedischarge or layoff of seven employees for reasonspersonal to him and all in contravention of the Act.Moreover, when Kelley's efforts failed to quash theemployees' opposition to his position, Kelley then re-sorted to violent conduct, including the throwing of abaseball bat at employees, and later shooting at unionmembers who were attempting to secure signatures ona petition for a new election of union officers, a rightclearly guaranteed them by Section 7 of the Act.From the evidence herein, it is clear that Fred Kel-ley has little or no respect for the various rights guar-anteed employees under the National Labor RelationsAct. As Fred Kelley was the guiding force in the mas-sive unfair labor practices found herein, the remediesprovided by the Administrative Law Judge do not suf-ficiently reach the root of those violations. We notethat Fred Kelley has served as an officer of Respon-dent Union for approximately 17 years. The recordfurther shows that he is well versed in the field oflabor relations. Yet, faced with a legitimate internalunion dispute over his authority, Kelley in order toretain his position plotted, directed, and caused dis-crimination against the employment status of Respon-dent Union's members, and used violence to forcetheir allegiance to him and to dissipate support for theemployees' petition. In effect, Kelley tried to controlthe labor policies of Respondent Employer for hisown personal benefit. Kelley's attitude towards fairrepresentation of the union members is succinctly de-scribed in his blatantly unlawful remarks (before caus-ing two of the discriminatees to be fired) that "We'regetting rid of these sons of a bitch that's not with us."We conclude that such deliberate and violent viola-tions of the Act by so informed a labor official asKelley warrant the inclusion of additional remedies.I find without merit the Union's contention that the eventsof mid-July through October 1975 are too remote in time tohave probative value as evidenced in the present case.Rather, the unlawful conduct which I have found in thepresent case is simply a continuation of the same pattern ofconduct which the Board found unlawful in Fruin-Colnonand Alberici-Fruin-Colnon. The date of December 2, 1975,has no substantive significance in this chain of events;rather it reflects the view of General Counsel that suchdate is the cutoff point for purposes of the time limitationof Section 10(b) of the Act. '" In a third related case. Elzingu-l.auin, iupru, the Board dismissed acomplaint predicated on a charge, filed by Norman Morill. alleging that theI nion had discriminnatorilN c;lused the lav(iff of Morill, RlckN Pobst, andDon Bollinger on October t, 1975 IThe [)ecision refers only to "employeeBollinger": however. I have taken judicial notice of the formal papers inthat case, which reflect that the employee in question was Don Bollinger.)General C(ounsel's case was based on the contention that the Union's sys-tem for selecting empl)sees fir la)off was per se, weighed against nonmem-hers such as Morill. Pobst. and Bollinger, who were denied membership inthe Union, The Board found that the layoffs were unrelated tii their al-tempts to obtain union membership. General C ounsel did not contend In626 LABORERS. LOCAL NO. 282C. The Union's Referral List and Referral Procedures. andthe Union's Arguments Concerning the Adequacy of theComplaintGeneral Counsel served upon the Union a subpoena duc-es tecum, directing the Union to produce at the hearingscheduled for August 30, 1976, inter alia. "Original referrallists maintained by [the Union] for 'he period from June 1,1975 through present." The Union moved to quash thesubpena; I heard argument, denied the motion in pertinentpart. and directed the Union to produce the lists. The nextday, in open hearing, union counsel proffered the docu-ment which was subsequently introduced in evidence asGeneral Counsel's Exhibit 23, and which will hereafter bereferred to by that designation. Union counsel representedthat General Counsel's Exhibit 23 was proffered in re-sponse to the subpena, and was a true copy of the Union'sreferral list as of August 30, 1976, the original having beenshown to counsel for General Counsel and returned to theUnion. His statement was made in the presence of Kelleyand Menz, who were present throughout the hearing.General Counsel's Exhibit 23 contained 12 sheets ofprinted white forms, with headings for entries "Date,""Name and Town," "Telephone Number," "ContractorLast Worked For," "Qualifications," "Union Member orPermit," and "Went to Work." The printed sheets con-tained entries of names running consecutively by date fromAugust 25, 1975, to August 27, 1976. Attached to the print-ed sheets were two additional sheets of yellow pad paper,without headings, containing names with entries datedfrom "7 23-75" to "9-3-75." Union counsel representedthat the Union revised its list every August, and that Gen-eral Counsel's Exhibit 23 was begun in August 1975 atwhich time the previous list was scrapped.The taking of testimony commenced on October 19, atwhich time Bookkeeper Dean Hency was summoned asGeneral Counsel's first, and adverse, witness. Hency dem-onstrated a determination not to testify to anything whichmight jeopardize his job. Hency constantly resorted towhat might be described as a "Nuremburg defense." i.e.,that he was only obeying the orders of Kelley and Menz. Ifind it incredible that a person who worked for the Unionas long as Hency could be as ignorant of the Union's refer-ral procedures as he professed to be. Hency testified thatthe Union maintained only one list in its office, althougholder lists were probably kept there, that the printed formwas prepared by him, probably on August 25, 1975, andwas still being used by the Union, and that the previous listhad been maintained on a yellow pad which was not usedafter August 25, 1975. Hency professed to be unable toexplain whether the names on the last two (yellow) sheetswere carried over to the printed list, insisting that he onlyput down names when he was told to do so by Menz orKelley. The names on the yellow sheets included that ofElzinga-l. kin that the Utnion's hiring hall or job referral sNstem was dis-criminalor- and none of the three Board decisions is ref ljiludiatr of thatquestion which is. of course. the central issue In the present case. Itisseer.the Board's findings and conclusions in Elzmnga-Lakln. like Ihose In Frun-C(,lnon and .4A erii-Fruin-Colnon. are es identiarN In the present case. and Iha~ie taken all three into consideratiot in rendering ms decision.Willard Null, who had his name entered on the referral liston July 30, 1975, after being laid off from a bridge con-struction job of contractor Al Johnson which was coveredby the AGC contract. In fact, Null's name was not enteredon any' current list until December 5, 1975, when he re-joined the Union in the hope that it might help him getwork.Menz testified that applicants who registered prior toAugust 25 were cut off and not carried onto the currentlist, and he conceded that this action was "arbitrarily" tak-en. Menz subsequently rationalized that the action hadsomething to do with college boys who go back to school.However, this explanation, even if true, would be irrelevantto year-round laborers such as Null. Menz admitted thatnone of the employees whose names appeared on the listwere notified that their names were being cut off and thatthe Union was starting a new list. Menz testified that theaction was announced at a union meeting, but his testi-mony was not corroborated by minutes or by the testimonyof other witnesses. Even if true (and I find that it was not),such an announcement would be of no use to nonmem-bers. including Null. Menz professed to be unable to ex-plain why Dave Penny, whose name appeared on one ofthe yellow sheets as of August 25, was carried onto theprinted form, while others whose names appeared as ofthat date, including some which appeared above Penny'sname, were not so transferred.During the presentation of General Counsel's case, ap-proximately 12 witnesses testified, in sum, that throughoutthe period from August 1975 to February 1976 the onlyreferral list which they saw was a yellow scratch pad main-tained by Hency. No printed form such as General Coun-sel's Exhibit 23 appeared until the spring of 1976.General Counsel rested his case on November 12, andthe hearing resumed on December 20. On December 21,the Union presented Paul Menz as a witness. DuringMenz' testimony, the Union, for the first time, identifiedand offered in evidence a document, Respondent's Exhibit4 (needless to say. consisting of yellow scratch pad entries),which Menz asserted was the actual out-of-work list whichthe Union used from September 3, 1975, to January 19,1976. Menz further testified that he was aware of the exis-tence of Respondent's Exhibit 4 at the time General Coun-sel subpenaed the Union's records. Respondent's Exhibit 4contained numerous names (crossed off) which were notentered on General Counsel's Exhibt 23. I rejected Re-spondent's Exhibt 4, holding that the Union's response toGeneral Counsel's subpena. by which it represented Gen-eral Counsel's Exhibit 23 to be the only list for the periodin question, precluded admission of Respondent's Exhibit4.General Counsel contends in his brief that "GeneralCounsel's Exhibit 23 is the best evidence available (exceptwhere qualified by credible testimony of General Counsel'switnesses) to establish the order and dates on which vari-ous people signed the list," with the qualification: "That isnot to say the entire list is accurate." General Counselmay be overly charitable. In fact, the Union has never pro-duced the true list or lists. Initially. and only in response toa subpena, the Union produced General Counsel's Exhibit23. which as brought out by subsequent testimony con-627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained false and falsified entries. After a parade of witness-es made clear to the Union that it would have a hard timepersuading the trier of fact that the printed form was thetrue list. the Union sat back and at the last possible hour,like a magician, pulled another false or falsified list out ofits hat. The Union also hoped to undercut General Coun-sel's case and obfuscate the issues by suggesting that em-ployees not listed on General Counsel's Exhibit 23 wereentitled to referrals ahead of the alleged discriminatees. Ifind that General Counsel's Exhibit 23 may be relied uponto the extent that the entries thereon constitute admissionsagainst union interest, or are corroborated by employerrecords or the credible testimony of employer or employeewitnesses for the General Counsel.Moreover, the evidence indicates that, whatever or wher-ever the Union's out-of-work list might be, that list washonored more in the breach than in the observance. Labor-er Raymond Dunn testified without contradiction thatHency told him that there was no way the list could bekept straight because Kelley and Menz would telephoneemployees and never tell him. Even accepting the testi-mony of Kelley and Menz at face value, it is evident thatreferrals were often made in an arbitrary and capriciousmanner, and were dependent upon the whims of Kelleyand Menz. Kelley testified that, when he got calls fromemployers at his home, he would just use "common knowl-edge" by getting names from stewards or his own recollec-tion. Menz testified that even at the union hall he made hisown decision as to whether or not to use the out-of-worklist. Menz further testified that, if a steward requested aparticular employee, he would go along with that request.Both Kelley and Menz testified that they felt under noobligation to refer to the list when referring employees whowere to be appointed as stewards or foremen. Kelley andMenz were contradictory and evasive in their testimonyconcerning alleged policies in the referral procedure, e.g.,whether employees were required to come to the union hallin order to register for work, whether employees wereplaced on the bottom of the list if they refused a job.whether employees remained on the list if referred to a jobof short duration, whether traveling distance played a fac-tor in an employee's selection for referral, and whether anemployee would be called for referrals if he was working ata nonconstruction, nonunion, or nonreferred job. Whenbogged down in these and other inconsistencies on cross-examination, Kelley sometimes tended to avoid the ques-tions by throwing verbal spitballs at the alleged discrimina-tees. In fact, the Union had no consistent referral proce-dures. Rather, as will be discussed in connection with theindividual alleged discriminatees, Kelly and Menz simplyinvoked such alleged policies on a selective and arbitrary'basis.Menz and Kelley testified about skills and qualifications.In fact, qualifications played only a minor role in referrals,and skills, as such, were not a factor at all. The jobs towhich employees were referred comprised unskilled orsemiskilled work, all of which was learned on the job.There was no formal training program, either by employersor the Union, for any category of laborers' work. Employ-ers only infrequently requested employees having a partic-ular semiskill, e.g., hod carrier or grade checker. TheUnion did not always honor such requests, but insteadsometimes sent employees who did not have the requestedqualifications. Grade checkers were seldom needed, i.e.,there might be a need for a grade checker on a job with asubstantial amount of excavation work, and even a gradechecker required only minimal experience and on-the-jobtrailing, because laborer grade checkers did not work withinstruments. When an employer hired a crew to performhod carrier work, it was only necessary or desirable thatsome of them have prior experience. Moreover, when em-ployers, especially larger firms, considered known abilityor experience to be a significant factor, they frequentlyexercised their contractual right to bring in some of theirown regular employees. In light of the foregoing evidence,I do not credit the testimony of Menz (uncorroborated byemployer testimony), that he frequently got requests byskill.I'he testimony of Kelley and Menz concerning their pro-fessed knowledge of employee qualifications was at best,unreliable. Kelley asserted that the Union tried to keep arecord of qualifications, and Menz testified that most menon the list will put down their qualifications. However,both Kelley and Menz admitted on cross-examination, insum, that they did not know the qualifications of all mem-ber applicants, and knew less about nonmembers. Kelleydemonstrated a conspicuous lack of knowledge concerningthe experience and abilities of the alleged discriminatees,although all had worked on union jobs, including some asunion-designated foremen or stewards. In fact, until Gen-eral Counsel's Exhibit 23 made its appearance in the springof 1976, the Union kept no record whatsoever of employeequalifications. Although this exhibit, a printed form, Gen-eral Counsel's Exhibit 23, contained a column for the entryof qualifications, applicants were not informed of this fact,and Bookkeeper Hency made no entries unless requestedto do so by an applicant. Only a few such entries weremade. There is no probative evidence that Kelley, Menz, orHency ever made use of these entries, and the column wasused to make other (including falsified) unrelated entries.The Union's disregard of objective qualifications was typi-fied by Menz' explanation of why he referred his son Dan-ny to the B & W job. B & W Superintendent Gary Ricken-brode informed the Union that the job required workingon steel beams at heights of 200 feet or more. Menz in histestimony went to great lengths to explain how important itwas for him to know which applicants could work atheights. Menz admitted that Danny Menz had no priorexperience working on heights as a laborer, but assertedthat he knew his son was qualified because he had seen himwork on a barn roof! At the time employees with bridgeconstruction experience, e.g., Willard Null and WilliamMiller, were going without work. In light of the foregoingevidence, I do not credit the testimony of Kelley and Menzconcerning qualifications as a factor in referrals, except tothe extent that such testimony is corroborated by the testi-mony or records of employer witnesses presented by Gen-eral Counsel.As the alleged discriminatees were to learn, entry ofone's name on the out-of-work list gave no assurance ofjob referral. The more reliable path was to be favored inthe eyes of Kelley' or Menz. Prior to the events of Septem-628 L ABORERS. ILOCAI NO. 282her and October 1975, most of the alleged discriminateesdid not even find it necessary to enter their names on theout-of-work list in order to obtain referrals. Personal con-tact with Kelley or Menz, or contact through a friend orrelative, usually sufficed. The Union suggests that, if suchinformal referral practices prevailed before the fall of 1975Sthey were caused not by favoritism, but by a surplus of jobopportunities which made an orderl, referral procedureunnecessary. However. the testimon, of employee svitness-es indicates otherwise, and the record evidence for the pe-riod at issue, i.e.. December 2, 1975, through August 1976.indicates a wide disparity in referrals. The system did notchange; rather, the identity of the favorites changed. Dissi-dents such as Jim Bollinger. who previously enjoNed thefavor of Kelley. found themselves out of work. while newfavorites enjoyed substantial employment, notwithstandingthat there was a shortage of job opportunities during thisperiod. The case of Zeno (Sam) Blattel. Jr.. is an extremeexample. Blattel was a Cape Girardeau police officer whotestified for the defense in an embezzlement prosecutionagainst KelleS and at least one other union officer inMarch 1976. The trial resulted in an acquittal. Blattel'sname appeared on General Counsel's Exhibit 23 as ofMarch 9, 1976. Nevertheless, Blattel was referred to no lessthan fourjobs during the period at issue. Blattel worked forBuckley from January 28 to February 10. for Fruin-('olnonfrom February 23 to about March 10, for Millstone fromApril 12 to July 21, and for Israel from Jul528 to August20. General Counsel has compiled in its brief an allegedreconstructed referral order which includes the names ofsome 92 individuals who, it is alleged. were improperly re-ferred to union jobs. General Counsel contends that 15 ofthem were twice improperly referred to jobs during the pe-riod at issue.i2General Counsel's witnesses identified fiveof these (Nelson Fiedler, Floyd (Frog) Penn'. Walter DonVance, Timothy Vickery. and Brad Wagoner, ias friends ofKelley, a sixth, Terry Bock, as the son of a friend of Kelley's.and a seventh, Larry Daniels, as Kelley's brother-in-law. JimBollinger heard Kelley tell Dean Hency to put Elvis (Tins)McCrite, another of the 15, on his (Kelle 's) "personal list."Fiedler, Penny, Vickery, and McCrite testified for the defensein the embezzlement trial. None of the 15, or Blattel. wasidentified with the dissident movement.31 (General Counsel also contends that the fiolr referris of 7Zen Blaitelwere improper.I' The Union offered to prove. through the lesiimons of .arloujs iitne.s-es. including some identified as friends of Keller, thil .llcged di. rimilmlicc,Jim Bollinger, Joe Sachse. Owen Innis. and Bill Miller had engiced inl ai,of misconduct The Utnion did nol contend Ihalt the a;lleied dscrilniirlateewere therehb disqualified from job referrals: rathr the he nion 'ia sImpl,attempting io revive its "unclean hands" defense Sitifalllntil. the t nlundid not offer or attempt to dens. through these or .an oliher imrne hes. liespecial relationships to Kelles or ito the Union which were ilirlhuted iothem bs General Counsel's witnessesAdditionally. I cannot help hut note the apparent dearth of mininriltemployees who were referred hb the I non. ( onsiiderable ic elltonl\ i,,adduced concerning individuals Iwho "ere referred, rnd hlilk emploree,were often identified hv race iHowever. with one exccptirn (Sheldln Ilemp-stead. Jr.). the testimons indicated that Ihes iere referred purllum tii ispecific request bh the Emplo'er for minorisN emrnplhsccs II furthcr.lilrc ofthe Employer's ,affirmative actroin progralm The lahborere Ir, ide Is trdli-tionalls one which has attracted black persons n lar i numbeC I lie ouilih-ern half of the Union's jurisdiction (if thi, is I ken it, nmell theBefore proceeding with the cases of the individual al-legedl discrtimrinatees. there are two preliminary matterswshich w-arrant consideration. I'he first is the Union's con-tention that it swas denied a fair hearing because of allegedinadequate or improper pleading by General Counsel. Thesecond is the manner in which the individual cases shouldbe handled. in *viesw of the absence of an authentic referrallist.The I nion contends that Section 10(h) of the Act pre-cludes the General (Counsel from alleging in the complaintor amending the complaint to allege discriminatees notnamed in the charge 4The charge filed on June 2, 1976,alleged that the Union. since on or about October 23, 1975,had discriminatorily refused to refer Jim Bollinger. BobJackman. Joe Sachse. and other union members to employ-ers ha;ing exclusiv e hiring hall agreements with theItnion.I' I he original complaint which issued on July 29,1976. alleged that the Union had discriminatorily refusedto refer Jim Bollinger. Joe Sachse, Don Hendrix, William%Miller. Dave Newcomer. and "other applicants for em-plo nient whose names are unknown to the Regional Di-rector at ihis time." for employment to Millstone. Tobin.and various other unnamed employers. On August 19. thecomplaint w-as amended to insert the names of Owen Innisand l eonard Daniels as additional alleged discriminatees.As the e idence eventually developed, the referrals to Mill-stone and Tobin comprised the bulk of those alleged byGeneral Counsel to be discriminatory. Specifically. 39 ofthe first 74 allegedly improper referrals were made to To-bin and Millstone. After General Counsel had an opportu-nit\ to examine and analyze the various employer andunion records which had been subpenaed for production atthe hearing. I granted leave to General Counsel to amendthe complaint to allege 15 additional discriminatees. and toname the employers referred to earlier as those to whomimproper referrals were made. Pursuant to leave grantedprior to the commencement of the taking of evidence onOctober 19, 1976. General Counsel deleted the names ofthree alleged discrim;natees and added the names of Wil-lard Null and Jack Tomlin. The Union was afforded full1\x -,lthirnr1m.it ilrintiles. uhich is dmlnistered h, Men, had a hlackpopulhion lof lile than 15 percent if the total population in 197). al-though the propoirtion had been steiadil declining. presunimahls a least itpart because ,If .Iack of jbh opportunities in this sennrural area 1 SD)cp.riitcli of ( tnriirte. B irealu of the Census. ('it ond (,nll )nalrB,,A, (I7') MILS ;Ie t31 u points in his testimons. s.olunteered his lo.opinioin of InlnOirilts urkers. siaiine that It was "hard to get a colored fellowc.to doss.n il .I ditch or up high Thes won't do it. .. That', hait I runllIt,) ilth rillllrllcs ard ill the11 people."'' I recognize that the question ofeulll opporltilt v.s nal Il itilted InI this proceeding fleu ever. in siei ,ifihe, foreg liin fts. and the large part plised hs the likes and dlshlikes ofKelles indl M enz In the referril sstem. ii appears that the Board is nlt theioni agetics cuhtih l shuld he interested In the operations of this ItnionSct Ilih) prosides II pertinenl ptrt thlt "no complaint shall issueh.ic one .arx infiii lahor pn .itltc ccurring more than six months prior tothe filnll of th li .:irte ilth the Boilrd "(,cncral ( ilni esl icer alleged Jacknian as a di,,riminatee in this case( isequenlil. I find iilthout lmerit the union's argument that the difficultsciiuiin.tecreid ii Io.'.iLa J.llru. Liii foir the purpose of reall for furlher cross-e\artlilllltllTIn \i.s i unlieh o ilusiitrIi.Ce *if .1 venerali difficult, in locUilngunin lle ibers for oh ieferrils, I he iilideni took plate during ('hrlstmsnsseek. ushel .laricman ii .,is dolinl hls holida.s hopping and obh referrals wereiunllkcl, Ith t illlo had 1i difflilis in , hiotining the presence of hoth.lencf diirilniiltce, Jlnl 'llltricer ind Jc 5.che for the purpose of re-nI'ei t1. o e iX.1111 1/ritil629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand adequate opportunity to meet the allegations of thecomplaint as amended.It is settled law that a complaint or amended complaint,although filed more than 6 months after the violations al-leged therein, may allege violations not alleged in thecharge if they are closely related to the violations named inthe charge and occurred within 6 months before the filingof the charge. Consequently, the complaint may allege dis-criminatees or acts of discrimination in addition to thosealleged in the charge if they occurred within 6 months be-fore the filing of the charge. See e.g., the decision of thedistinguished panel in N.L.R.B. v. Dinion Coil Company,Inc., 201 F.2d 484, 491 (C.A. 2, 1952). Therefore, the pres-ent complaint, which alleges unlawful conduct since De-cember 2, 1975, was properly amended.Moreover, I find that the cutoff date for Section 10(b)purposes is July 6, 1975, and not December 2, 1975, assubmitted by General Counsel. As indicated, the presentcase is not the first case arising out of the Union's allegeddiscriminatory operations and retaliation against disfa-vored employees. On January 6, 1976, Norman Morill fileda charge in Case 14-CB-3118 alleging that the Union wasviolating Section 8(b)(1)(A) and (2) of the Act, inter alia, bycausing M. K. Lakin and other employers to deny employ-ment to Morill and others. The charge resulted in the com-plaint in Elzinga-Lakin, supra. That charge was sufficientlysimilar to the present complaint as to put the Union onnotice that allegations such as those in the present com-plaint might be thereafter made against it. In essence, thepresent complaint, like Morill's charge, alleges that theUnion discriminatorily caused various employers to denyemployment to Morill and others. So long as Elzinga-Lakinwas pending final disposition by the Board, the 10(b) pe-riod was tolled. Indeed, Section 10(b) expressly empowersthe Board to amend the complaint at any time before anorder is issued based thereon. While the present allegationswere set forth in a new complaint, rather than by proposedamendements to or consolidation with the pending com-plaints in Fruin-Colnon, Alberici-Fruin-Colnon or Elzinga-Lakin, these are differences without a distinction. The situ-ations are analogous. General Counsel might have soughtsuch consolidation, but was dissuaded from doing so fromthe action of the Administrative Law Judge (affirmed bythe Board), in severing or declining to consolidate the threenamed cases because of the involvement of Employer-Re-spondents who were not alleged to have engaged in commonaction. However, the Administrative Law Judge recognizedthat General Counsel was alleging common action on the partof the Union, which is, of course, the only Respondent in thiscase. Nevertheless, as General Counsel has chosen to limitits complaint to referrals since December 2, 1975, 1 have notmade any findingsas to whether there were improper referralsbefore that date.The Union further contends that the complaint is inade-quate because it does not specifically allege what personswere improperly referred in preference to each alleged dis-criminatee, on what date, and to which employer. Thiscontention was rejected by the Administrative Law Judgeto whom the Union's preheating motion was referred, byme at the outset of the hearing, and again by me in grant-ing General Counsel's motions to amend the complaint.However, I indicated that I would continue to monitorGeneral Counsel's presentation of his case, both during thehearing and in deciding the case, to assure litigation withinthe scope of the complaint and fairness to the Respondent.I have done so. I find in all of the circumstances, includingthe Union's deliberate falsification and concealment ofmaterial evidence, that the Union was accorded a full andfair hearing. Prior to the hearing, only the Union was in aposition to know who was referred, who was not, and why.Prior to the hearing, the Union refused to furnish GeneralCounsel with a copy of its alleged out-of-work list (al-though permitting a Field Examiner to look at the list),and, as matters turned out, that list was a false or falsifiedone. Moreover, two major employers declined to cooperatewith the Regional Office's investigation. In view of theUnion's own failure to follow any orderly and recordedreferral procedure, General Counsel could not reasonablybe expected to allege the specifics demanded by the Unionuntil after the completion of the evidentiary hearing. Gen-eral Counsel has alleged such specifics in its posthearingbrief. Fairness to the alleged discriminatees (who are alsoentitled to a full and fair hearing) and the public interestembodied in the Act necessitate that the Union not bepermitted to use its own concealment as a barrier to a fullhearing.General Counsel, in his brief, has reconstructed what itconsiders to be a proper referral order, based on employerrecords. the credible testimony of employer and employeewitnesses, and General Counsel's Exhibit 23 except to theextent that it has been qualified by the credible testimonyof General Counsel's witnesses. General Counsel has notincluded individuals who are not named as discriminateesor were not referred by the Union because there is no wayof determining whether they were available to work duringthe period in question. I agree with General Counsel thatsuch entries should not be given evidentiary significance.General Counsel's Exhibit 23 is a false or falsified docu-ment, and there is no way to determine with probability thefull extent that it .was falsified from other, undisclosed rec-ords. Moreover, there was considerable referral activitywhich is not reflected on General Counsel's Exhibit 23.However, for every wrong there should be a remedy, andthe absence of authentic and complete referral recordsshould not preclude remedies where warranted. I do notbelieve that is is necessary for me to duplicate the work ofGeneral Counsel by attempting to reconstruct a nondis-criminatory referral order to the same extent as that ofGeneral Counsel. Instead, I shall deal with the allegationsimplicit in General Counsel's proposed referral order asthey relate to the allegations of the complaint. Specifically,I shall take up the case of each alleged discriminatee in theorder in which General Counsel contends he should havebeen referred, and deal with the first alleged related im-proper referral, including any questions of fact or law im-'" Indeed, the Board has only recently held. in a discriminatory hiring hallcaser that. where discriminators referrals have been proven. but the discrim-mnatees. as opposed to the favored employees. cannot be identified from therecord In the unfair labor practice case, such identification could he left tothe compliance stage of the proceeding Internroinul Asso-r alion of BridgeSiruw tural cfid Ornamental Iron Wi'orAerv. L.ocal No 433 (The A vso< iated Gen-rial ( lir ,t-,rs f ( CaltCrnia. Inc )i 228 NlRB 1420. 1440 (1977)630 LABORERS, LOCAL NO. 282plicit therein, unless the circumstances of a particular casewarrant a variation from this procedure. Thereafter, if war-ranted, I shall review the evidence to determine whether,absent discrimination, there would have been more thanone referral for any of the alleged discriminatees during theperiod in question."D. The Individual Alleged Discriminatees1. Willard NullNull was a middle-aged man who had been working as alaborer since the late 1950's. He had varied experience,including having worked as an air track driller in blastingwork. Null worked on a bridge construction job for AGCcontractor Al Johnson for about 3 months, was laid off inJuly 1975, and thereupon entered his name on the Union'sreferral list, apparently (as reflected by G.C. Exh. 23) onJuly 30. As indicated, the Union, arbitrarily and withoutnotice, cut his name off the referral list. Null received nofurther referrals. He testified that he inquired several timesabout work, but that Kelley did not respond to his callsand Hency told him there was not much. In December1975, Null rejoined the Union in hope that this might helpand, at this time, Hency again entered his name on the list(as of December 5).Null signed a petition for the dissident group and attend-ed some of its meetings. There is no direct evidence thatthe Union knew of Null's activity. However, Null livedwith Jim Harper's mother, and referred to Harper as hisstepson. The Union knew of this relationship. Harper wasactive in the dissident movement, he was present at theNew Madrid incident on October 24, and he testified forthe Government in the criminal trial in early February1976 which resulted in the conviction of Kelley and Menz.Null was not on the Union's "enemies' list," but he was nofavorite either. Null testified that, although Mrs. Harperwas home nearly all of the time, he received no calls fromthe Union, with the possible exception of one call whichMrs. Harper received about the time of the commencementof this hearing. Null testified that the caller, who did notidentify himself, asked if Null was working and Mrs. Har-per answered that he was working for himself.There are no entries on General Counsel's Exhibit 23 toindicate that Null was called. Paul Menz testified that hecalled Null several times, and was told by Mrs. Harper thathe was not home. However, he changed his testimony, say-ing that he called only once, in July or August 1976, with-out identifying himself and was told by Mrs. Harper thatNull was building a house. Fred Kelley testified that Nulltold him that he did not want to work because he had acompensation case pending. However, Kelley was unableto explain why, if this were true, that Null's name was notscratched off the list. or an entry made, as was done withother applicants who allegedly refused work. The probable'(General ( ounsel contends in his brief that each alleged dlscriminaleewas entitled to the referral set forth opposite his name on the reconstriuctedreferral order. Hlowever. in the text of the brief (eneral C ounsel nmdild-ualls refers to each alleged discrilminatee as being entitled to the next referral. This discrepancy is not explalined. I have proceeded on the assulmptionthat the reconstructed referral order conta;ins the speific allegations IofGeneral Counselreason is that, at the time the Union turned over GeneralCounsel's Exhibit 23 to General Counsel, it did not antici-pate that Null would be named as a discriminatee. I creditNull, and find that the Union never called him for a jobreferral.General Counsel contends that the Union should havereferred Null to Potasnick on December 3, 1975, instead ofCharles E. Pobst. whose name does not appear on GeneralCounsel's Exhibit 23. There is no evidence that Pobst everregistered on the list, and consequently Null, who regis-tered in July, was entitled to preference in referral. TheUnion referred Pobst to Potasnick's Marble Hill job in re-sponse to Potasnick's request for a driller; i.e., the veryexperience which Null had. The Union told Potasnick'sproject manager that it did not have a driller, but sentPobst who, like Null, had drilling experience. This oc-curred during a period of time when Null was actively andpersistently inquiring about job referrals. I find that theUnion arbitrarily failed and refused to refer Null for em-ployment, and thereby violated Section 8(b)(1)(A) and (2)of the Act. International Union of Operating EngineersHoisting and Portable Local No. 513, AFL-CIO (S. J.Groves and Sons Co.), 199 NLRB 921 (1972).Pobst worked for Potasnick from December 3 to Decem-ber 12, when the job was shut down. Had Null been prop-erly referred, the inference is warranted that he would havebeen reregistered on the out-of-work list and been avail-able for further referrals after December 12, 1975.2. William MillerMiller began working as a laborer in 1974. He initiallyobtained work through a friend of Kelley's, and, thereafteruntil September 1975, obtained referral slips from Kelleywithout ever registering on the out-of-work list. Millerworked at a variety of jobs, including working at heights(bridge railing). Miller's activities in the dissident move-ment, and Kelley's animus and discriminatory treatmenttoward Miller, are documented in Fruin-Colnon, supra.Miller registered on the out-of-work list on September 8,shortly after the Union caused his termination from Fruin-Colnon because of his dissident activities. Hency toldMiller that there were 6-1/2 pages of names on the list (onG.C. Exh. 23. Miller's name appears near the top of thelist). Miller told Hency that there could not be manynames because Jack Kitchen, Jack Lancaster, and RoyGriffith had only recently gone from one job to another. Atthis point, Hency became flustered. Miller continued to goto the union hall to pay his dues. In January or February,Hency told him that he was 5-1/2 pages down. In April orMay, Hency told him that his name had been put to theend of the list because he had refused work. He denied theaccusation, whereupon Hency replied, "that's what theytold me." About a month later, Miller went to the hall withOwen Innis. Hency said that Kelley had made a new listand that Miller was the first on it. However, he told Innisthat he (Innis) had refused a job and was put to the bottomof the list. Innis denied the accusation and Hency repliedthat "they had it down." Hency did not deny the testimonyof Miller and Innis concerning these conversations. I credittheir testimony.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller testified that he received no calls from the Unionuntil September 1976, when he was away in Pennsylvaniain connection with his work of raising or training race hors-es. Miller had a large family, and his wife was normallyhome. He categorically denied ever refusing a job beforethat time.Miller's name appears on General Counsel's Exhibit 23next to the date of September 8, 1975 (and properly so),and again at March 3, 1976. Next to the September 8 entryare the notations "refused job" and "called associates onSt. Francis Hospital 3/3." Kelley and Hency testified thatthey called Miller and Innis on that date for referral tosuch ajob (Associated Contractors on the St. Francis Med-ical Center project in Cape Girardeau), but both refusedand were placed at the bottom of the list.' The Union alsopresented the testimony of Larry Burford and Floyd (Frog)Penny, who were allegedly in the union hall when the callswere made. Burford was a member of the Union's execu-tive board and at the time was foreman of laborers forMcCarthy at the St. Francis project. Penny was a laborerat that time. Burford testified that Hency referred to a yel-low pad when he called Miller and Innis (as well as JoeSachse, Leon Stricklin, and Bob Jackman). Penny, after along and thoughtful pause, testified that he saw Miller'sname on a white sheet which looked like General Counsel'sExhibit 23. Penny, who ostensibly listened in on Hency'sconversation, testified that it sounded like Miller's wife wason the line, because Hency said that he had a job for "BillMiller." Hency testified that he personally spoke to Miller.During his testimony, Burford was demonstrably rational-izing and thoroughly confused as to what happened (orwhat he should say happened). In fact, there were no refer-rals for Associated Contractors. McCarthy was the generalcontractor and employed the laborers on the St. Francisproject. McCarthy's records indicate that there were no re-ferrals on or about March 3, the nearest being Earl Milam,who began work on or about April 6, 1976. Kelley admit-ted that Associated was a pipefitting subcontractor, that ithad no contract with the Union, and that he had neverreferred any employees to Associated. Burford admittedthat on those rare occasions when Associated needed alaborer, e.g., for short periods of cleanup work, it wouldborrow them from McCarthy. The clue to the Union's fah-brication lies in Kelley's testimony that Associated also ob-tained employees from Nip Kelley Construction Company,owned by Kelley's brother. Kelley invoked Associated andmade appropriate insertions into the referral records ofMiller, Innis, and Joe Sachse, all discriminatees in the ear-lier cases, in the hope or expectation that, if necessary, NipKelley might provide an appropriate cover story. In fact.Kelley's hearsay testimony was uncorroborated by any em-ployer witness. Kelley testified that Burford had told himthat one "Slim Fair" had said that Associated needed em-ployees in the support force. Even Burford did not corrob-orate this story.Kelley testified, pursuant to notations on General Coun-sel's Exhibit 23 opposite the March 3 entry, that he calledIS Some of the evidence with respect to the Innis call will be discussed inconnection with his case, infra.Miller on April 12, 1976. for referral to Millstone and onAugust 10, 1976, for Dorada Industries, but there was noanswer." The latter employer was otherwise unidentifiedby testimony or records. If Kelley called Miller on April12. then it is difficult to see why Kelley did not then callInnis, whose name appeared immediately after Miller onGeneral Counsel's Exhibit 23. As indicated, both were al-legedly placed at the bottom of the list on March 3. How-ever, Kelley testified that he did not call Innis again untilJune 8 (as shown on G.C. Exh. 23). I do not credit thetestimony of Kelley. I credit Miller. and I find that he wasnot called for any referrals from September 1975 to Sep-tember 1976. Moreover, I question the authenticity or sin-cerity of the calls made in September. after this hearingopened. Those calls fall into a pattern which recurred inthe cases of the dissidents. When the Union learned ofsome reason why they could not work, they were called, orthe Union seized upon the reason as an excuse not to referthem. Otherwise, they did not hear from the Union.Miller stood high on the referral list (15th on G.C. Exh.23) and should have been called before March 3, althoughthe Union does not contend that he was called before thatdate. General Counsel contends that Miller should havebeen referred to Buckley (Southeast Missouri Hospital inCape Girardeau) on January 28, 1976, instead of ZenoBlattel, whose success in obtaining work has previouslybeen discussed. I agree. Buckley Job Superintendent Woodtestified that he did not request any men by name or skills,and that Blattel and Sheldon Hempstead, who also beganwork on January 28, did common labor work. I find thatthe Union deliberately failed and refused to refer Millerbecause of his role in the dissident movement, and therebyviolated the Act. It may be inferred that, if Miller had beenproperly referred to Buckley, he would have worked untilthe date Blattel was laid off (February 10) and wouldthereafter have registered on the out-of-work list.3. Bob Sachse and Mike SachseBob and Mike Sachse were brothers of Joe Sachse, whowas terminated by Fruin-Colnon at the behest of theUnion on September 16, 1975, because of his dissident ac-tivities. They began working as laborers in 1974, havingobtained their first referrals from Kelley through theirbrother Joe. Kelley told Bob that he would get him a jobbecause he owed Joe some favors. Bob's last job was forPotasnick, and Mike's for McCarthy. Both were laid off inmid-September. They testified that they thereupon went tothe union hall, where Kelley told Hency to put their nameson the list. It is undisputed that, thereafter, neither Mikenor Bob was called for a referral. In November 1975, Po-tasnick, through Job Steward Bill Dunivan, offered to re-call Bob to work. However, he had to turn down the offerbecause he was laid up with a fractured back incurred in ahunting accident. Mike testified that, in January or Febru-ary 1976, he checked with Hency, who told him that Bob'sname was on the list, but not his. Hency did not deny this19 Miller moved in June or July 1976 and changed his telephone number.fHowever. his new number was listed, and the Union did not contend that ithad any difficult, in calling at his new home in September. Therefore. it isevident that the Union knew or obtained Miller's new number632 LABORERS, LOCAL. NO. 282conversation except in an oblique fashion. testifying thathe did not recall seeing Mike come in for a job or referral.The names of Mike and Bob Sachse do not appear onGeneral Counsel's Exhibit 23. Kelley was equivocal aboutthe absence of their names. He testified that he did notknow why their names were not on the list. and that he hadnot seen them come into the union hall "since December 2.1975," but admitted on cross-examination that he "imag-ine[d]" that the Union had a list where Mike and Bobsigned on the same day. Bob and Mike Sachse both testi-fied that they never registered on the out-of-work list priorto their respective layoffs from Potasnick and McCarthy,and the Union offered no evidence to show that thev haddone so, let alone on the same day. I credit Mike and BobSachse, and find that Kelley avoided putting their nameson the list and avoided calling them for referrals becauseJoe Sachse had become his adversary, and Kelley felt thathe no longer owed the Sachse family any favors. (As foundin Fruin-Colnon. supra, Kelley learned in August 1975 thatJoe Sachse was active in the dissident movement. andsought his layoff for that reason.) I agree with GeneralCounsel that Mike and Bob Sachse should be deemed ashaving registered on the out-of-work list not later than Sep-tember 30, 1975.General Counsel contends that Mike Sachse should havebeen referred to Buckley on January 28, 1976, instead ofSheldon Hempstead, and Bob Sachse to Fruin-Colnon onFebruary 23, 1976, instead of Edward Allen Adams.Hempstead's name does not appear on General Counsel'sExhibit 23 until August 26, 1976, and Adams' name doesnot appear at all. Hempstead was not requested pursuantto any affirmative action program. (Fortunately for Hemp-stead, the two jobs to which he was referred were located inthe northern portion of the Union's jurisdiction, which isadministered by Kelley.) Fruin-Colnon, like Buckley, didnot request referrals by name or skill. I find that the Uniondiscriminatorily failed and refused to refer Bob and MikeSachse. Both jobs lasted about 2 weeks: hence it does notappear that any substantial prejudice would result if Mikewere deemed as being entitled to a referral before Bob.rather than vice versa.4. Ricky Pobst, Don Bollinger. and Norman MorillPobst, Bollinger. and Morill were the three unsuccessfulalleged discriminatees in Elzinga-Lakin, supra. Upon beinglaid off, they promptly registered on the out-of-work list,and their names appear on General Counsel's Exhibit 23 asof October 6, 1975, in the order indicated above. Morillfiled his unfair labor practice charge on January 6. 1976.complaint issued on January 12, and the case was heard onApril 2, 1976. None of the three were union members, andthey did not participate in the dissident movement.Pobst was engaged to Morill's daughter (they married onAugust 14, 1976). He did not leave a telephone numberwith Hency; however, the Union knew that he could bereached either at his father's home, where he lived, or byleaving a message at Morill's home. Pobst's mother wasnormally home. Morill's wife gave birth to a child on No-vember 2, 1975, she returned to work in earls 1976, andthereafter there was normally a babysitter in the housefrom 7 a.m. to 5 p.m.. until about October 1, 1976, whenMrs. Morill ceased working. Morill worked as a self-em-plosed carpenter after his layoff. In January 1976. Pobstbegan working as a cutter-sprayer for an apparel shop.However, both testified that they never told the Union thatthes were no longer interested in referrals, and both furthertestified that they did not receive any calls or messagesfrom the Union after their layoff.The first three columns opposite Pobst's r.ame on Gener-al Counsel's Exhibit 23 (headed respectively "TelephoneNumber," "Contractor Last Worked For" and "Qualifica-tions" ). contain respectively the notations, "called no an-swer Aug. 30. '76." "called no answer" and "working." Op-posite Morill's name was the entry "called no answer 5-13." Paul Menz testified that he made the first notationopposite Pobst's name, and that he called again and wastold by Pobst's mother that he was working in a factory.This second call allegedly occurred after General Counsel'sExhibit 23 had been turned over to General Counsel pur-suant to subpena at the second day of the hearing on Au-gust 31. Menz testified that he also made the entry oppositeMorill's name, and that on separate occasions a sitter andMrs. Morill said that Morill was working as a carpenter.Fred Kelley testified that he neither knew nor called Pobstor Morill, and Dean Hency testified that the entries werenot his, which left unexplained the second and third entriesopposite Pobst's name. Menz failed to explain why no no-tation was made that Morill was working, or why he wasnot therefore crossed off the list, or why Morill was calledon May 13, and Pobst on August 30, although Pobst wasahead of Morill on the list. No evidence was presented asto what if any jobs were involved in these alleged referrals.Morill impressed me as a candid witness. He answeredquestions forthrightly even when the answers were obvious-ly adverse to his interests. In contrast, I have ample reasonsto question the credibility of Menz, not the least of which ishis action, together with Kelley and Hency, in falsifyingand concealing material evidence. I credit Morill andPobst, and find that the Union did not call them at allduring the period in question and that calls on or afterAugust 30. if they were made at all, were a sham and effortto obfuscate the Union's failure to call them when theywere entitled to referrals. The Union's attitude and policytoward employees who made unwanted complaints wasdocumented in the case of Tom Lukefahr in Fruin-Colnon,227 NLRB at 67. 1 find that the Union arbitrarily failedand refused to call Morill and Pobst for referrals and there-by violated Section 8(b)( )(A) and (2) of the Act.Don Bollinger did not testify in this case, and GeneralCounsel has not explained his failure to do so. GeneralCounsel's Exhibit 23 contains the notations "called no an-swer Aug. 30, '76" and "called no answer 5-13." Whencalled as a witness for General Counsel. Dean Hency testi-fied that he could not contact Bollinger. When called as awitness by the Union, he testified that he could not recallhaving called him. Kelley testified that he did not knowBollinger and never called him. Menz testified that hecalled several times and was told by Bollinger's father thathe was working. (In light of this testimony, the absence ofa telephone number for Bollinger on G.C. Exh. 23 is irrele-vant.) Menz testified that he called Bollinger for referral to633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlount and probably Penzel. However, the Union did notrefer any employees to Blount during the period in ques-tion. Menz also testified that he learned through Nip Kel-ley that Bollinger was working as a Teamsters truckdriver.Menz further testified that employees who were working atanother trade were taken off the list, but he failed to ex-plain why Bollinger's name was not crossed off or whythere was no notation on General Counsel's Exhibit 23 thathe was working. I do not credit Menz. I find that, as withMorill and Pobst, the Union discriminatorily failed andrefused to call Bollinger for referrals.Testimony by an alleged discriminatee is not an indis-pensable prerequisite to a finding of a violation if otherdirect or circumstantial evidence demonstrates such a vio-lation. Satra Belarus, Inc., 226 NLRB 744, fn. 2 (1976),citing New Madrid Manufacturing Company. a Corporation,and Harold Jones, an Individual, d b/a Jones ManufacturingCompany, 104 NLRB 117, 119-120 (1953), enfd. as mod-ifed 215 F.2d 908 (C.A. 8, 1954); Bechtel Power Corpora-tion, 223 NLRB 925 (1976). See also the case of HenryDurham in Fruin-Colnon, 227 NLRB at 65. In the presentcase, the elements of a violation have been established,with the possible exception of Bollinger's availability forwork. Primafacie, at least, that has been established by theUnion's admission on the face of General Counsel's Ex-hibit 23, i.e., that Bollinger registered on October 6, 1975,and that there is nothing to indicate that he was working atanother trade and no longer wished to be referred by theUnion. However, my finding in this regard is subject to theright of the Union to show in the compliance stage of thiscase that Bollinger was in fact unavailable for referral dur-ing the period in question.General Counsel contends that Pobst, Bollinger, andMorill should have been referred to Fruin-Colnon's P & Gproject instead of Zeno Blattel on February 23, Dave M.Lutes on March 1, and W. E. Griffin on March 4, 1976. 1agree. Blattel had been referred to Buckley in January 1976and Lutes in December 1975. Lutes' name appears on Gen-eral Counsel's Exhibit 23 on March 10, 1976 (apparentlyafter leaving Fruin-Colnon), Blattel on March 9, and Grif-fin does not appear at all on General Counsel's Exhibit 23.Griffin worked for Fruin-Colnon for about 2 weeks.5. Joe SachseJoe Sachse became a union member and began workingas a laborer in 1963. He had varied experience and FredKelley conceded that he was a good worker. On September16, 1975, the Union caused Fruin-Colnon to dischargeSachse because of his activities on behalf of the dissidentmovement.20The next day, Fruin-Colnon rehired Sachse as'o I do not credit Sachse's testimony concerning an alleged telephoneconversation in October 1975. in which Kelley allegedly threatened himwith violence. Sachse did not refer toe any such conversation in his investiga-tory affidavit of November 4. 1975. ind there is no indication that he testl-fied about such a conversation in Fruin ('olnmn. although it is inconceivablethat he would have overlooked such a matter. foweser. I doi not accept theUnion's argument that the alleged discriminatees, and in particular acutsedissidents such as Sachse. Innis. and Jim 1Bollinger should he discreditedbecause the) are allegedly engaged in a plot to take over the Union Thisargument assumes that the Union is the private domain of Kelley anda cement finisher through the cement finishers union, andhe continued to work for Fruin-Colnon until October 22,1975. Sachse's name appears on General Counsel's Exhibit23 at October 8 and again at December 9. Sachse testifiedthat he registered in December, but not on October 8, be-cause he was working for Fruin-Colnon at that time. TheUnion did not present any testimony that Sachse actuallyregistered on the list in October. I credit Sachse's explana-tion, and find that his name should have first appeared onthe out-of-work list as of December 9, 1975.Sachse's name is scratched out at the October 8 entry.Opposite that entry are the notations "refused job" and"called 3-3 for associates." Opposite the December 9 entryare the notations "working for Q. T. Masonry," "called 7-28-76 Israel could not locate," and "called no answer 5-5-76." Sachse testified that he has not worked for Q. T. Ma-sonry since 1966. Kelley and Menz testified that they didnot call Sachse. but Kelley testified that he heard Hencycall him. Hency, ever anxious to remain uninvolved, testi-fied that he did not call Sachse, but was probably told byKelley to make a notation. As heretofore found, there wasno job for Associated Contractors. The Union failed toexplain why, if Sachse refused a job, he was not put to thebottom of the list, as were Miller and Innis, or why Pobst,Morill, and Don Bollinger, whose names appeared on Gen-eral Counsel's Exhibit 23 ahead of Sachse, were not calledbefore him.Sachse testified that he got only one call from the Union,and that call was taken by his wife. Sachse's wife, Jeanetta,testified about the call. She testified that one afternoon inor about August 1976, she received a telephone call fromHency at Ervin's Auto Body, where she worked as a book-keeper. Hency told her that he had a job for Joe with Is-rael. At the time, the Union was referring employees toIsrael. Mrs. Sachse asked for a little time to locate Joe.Hency said he would give her one-half to one hour, andtold her to call back by 3 p.m. However, Mrs. Sachse testi-fied that she did not locate Joe until after 5 p.m. She testi-fied that Hency called again between 3 and 3:30 p.m., andasked if she had located Joe. She told him she had not, andthat she thought he was out of town. Mrs. Sachse testifiedthat Hency said that Joe would keep his place on the list,and would probably get another call in the next few daysor weeks.The ever-present Larry Burford testified that, on two oc-casions during the summer, he heard Hency trying to reachJoe Sachse. Burford is Mrs. Sachse's brother. Floyd Pennyalso claimed to be present when such a call was made.Menz. Ihe dissidents have the right to seek ouster of the Union's presentleadership. as well as the right to seek union office themselves I recognizethat some dissidents may wish to obtain union office. but by the same tokenI also recognize that KelleN, Menz, and Hency are out to keep their presentpositions. All this demonstrates that the dissidents, like Kellev. Menz, andHetnc. are not disinterested witnesses. and consequently. their testimonyshould be evaluated with this factor in mind I also do not attach greatsignificance to the fact that some active dissidents obtained job referralsduring the period in question One of these Bobbhhy Jackman, had alreadybeen discriminatorily deprived of employment. It is possible that the refer-rals reflected a nmondiscriminatory motivation It is also possible that theUnion was following a divide-and-conquer strategy, or could not come upwith a sufficient pretext for not referring some individuals (Consequently, Ihase attached the greatest significance to the evidence as it immediatelyinvolves each individual discriminatee634 LABORERS. LOCAL NO. 282Burford was unable to explain why he was able to spend somuch time at the union hall while he was employed asgeneral foreman for McCarthy. Burford testified that heleft the union hall after Hency spoke to Mrs. Sachse andon the way saw Joe Sachse inside Ervin's, which was aboutone-half block from the union hall. Burford, who wearsglasses, testified that at the time he was driving his car on afour-lane highway, on the side farthest from Ervin's, andwas about 200 feet from Ervin's. I do not credit Burford. Ifind it more likely that, if the Union were really interestedin referring Sachse to a job, that if Burford saw his brother-in-law he would have stopped and told him that there wasa job for him. There was no need for urgency. Israel's rec-ords indicate that numerous laborers were referred fromthe Union during the summer, and that they reported towork on various dates; i.e., July 21 and 28 and August 2, 3,4, and 13. If the date of July 28 on General Counsel'sExhibit 23 is correct then most of them were called beforeSachse. I find it probable that Kelley learned through Bur-ford that Sachse was away and could not be reached onshort notice, and used the opportunity to have Hency makea call to Mrs. Sachse, setting an impossible deadline. securein the knowledge that the call would not result in a referral.I find that the Union never called Sachse with a bona fideoffer of a job referral, and that its failure to do so wasmotivated by Sachse's activity in the dissident movement.However, because of my finding that he should he on thelist as of December 9, 1975, 1 will defer consideration of aproper referral until the appropriate chronological point.6. Owen InnisOwen Innis began working as a laborer in 1968 or 1969and had varied experience, including working as a fore-man. On October 10, 1975, Kelley caused Fruin-Colnon toterminate Innis because of his activities in the dissidentmovement. Kelley told Jim Bollinger that Innis and JimSchoen, also discriminatorily terminated the same date,would "never work out of the hall again." Fruin-Colnon,.227 NLRB at 66. On Monday. October 13, Innis andSchoen registered on the out-of-work list, and their namesappear on General Counsel's Exhibit 23 as of that date,Innis' name being before Schoen. Schoen was referred to ajob with Potasnick, and worked as a driller from February27 until May 11, 1976, when he was laid off. Fred Kelleyfired at Innis' truck on October 24, 1975. when Innis, JoeSachse, and Dallas Dover were soliciting signatures for thedissident movement, and the three employees subsequentlytestified about the matter in the unfair labor practice andcriminal cases.The October 13 entry on General Counsel's Exhibit 23contains the notations "refused job" and "called Assoc.S. F. Hosp. 3-3." Innis' name next appears at the date ofMarch 3, 1976, immediately following Bill Miller, because,according to Kelley, both refused referrals on that date andwere placed at the bottom of the list. In fact, as heretoforefound, there were no jobs for referral to Associated Con-tractors. Opposite the March 3 entry are notations "called6-8 Tobin no answer" and "called 8 10-76 no answer."Innis testified that his wife was normally home during theday. He testified that he received three calls from theUnion. The first was from Hency, late in the afternoon ofMarch 3. 1976.2' According to Innis, Hency told him therewas a job with Associated at the St. Francis project. Innissaid he was busy and would call back. He called back a fewminutes later, and told Kelley that he would have to makea call. Innis testified that he could not understand whyKelley was offering him a job, and suspected it was notreal. His suspicion was correct. According to Innis, he at-tempted to speak to the Board's Field Examiner in St.Louis, but there was no answer (Region 14 is normallyopen from 8 a.m. to 4:30 p.m., and there is no arrangementfor receiving phone calls after closing time). He testifiedthat he again called the union hall, but there was no an-swer. (The union hall closes at 5 p.m.) Innis claimed that hecalled Region 14 because of the "ruling" that he would bereinstated at Fruin-Colnon. However, the AdministrativeLaw Judge's Decision issued on June 3, 1976. Kelley testi-fied that Innis said he wanted to talk to Bill Miller, andthat Kelley told Innis to call him (Kelley) at home. Innisshould have called Kelley at home. If a bona fide referralwere involved, I would agree with the Union that Innis'evasions could reasonably be interpreted as a refusal ofemployment. However, the offer was bogus, and Innis sus-pected as much. Consequently, his response becomes irrel-evant. and the Union improperly placed his name on thebottom of the list.Innis testified that he received the second call on orabout September 10, 1976. His wife answered the phone,and Hency said he had a 3- to 4-day job and needed ananswer in half an hour. She called back and said she couldnot reach Innis. According to Innis, about 2 weeks later,Hlency called again, told him that he had one or half aday's work. but then he told him to forget it, because hewould get someone else, although Innis indicated that hewould take the job. Hency testified that he did not callInnis, but only placed calls for Kelley. Kelley testified thathe called Innis on June 8 and August 10, but there was noanswer on either occasion. Whether Kelley made a sincereeffort to contact Innis is questionable. Kelley's bogus offerin March 1976 suggests otherwise. The Union made nu-merous referrals on or about both June 8 and August 10, andit is difficult to believe that Kelley could not reach Innis forat least one of those jobs. There was no apparent urgency.On June 8, Tobin requested 10 laborers, and they variouslyreported to work on June 8, 9, and 10. I find that the Unionavoided offering any referrals to Innis prior to June 8, 1976,and probably thereafter, because of Kelley's animus towardhim, and thereby violated Section 8(bXI)(A) and (2) of theAct.General Counsel contends that Joe Sachse should havebeen referred to Tobin on March 11, 1976, instead of Pen-nv Tucker, and that Owen Innis should have been referredto Tobin on March 22, 1976, instead of Leo J. Berghoff.Both were referred by the Union. Tucker's name does notappear on General Counsel's Exhibit 23 until March II,the day he was referred, and Berghoff's name does notappear at all. Berghoff was classified by Tobin as a com-H1 oth Innir and I red Kelles testified Ihat the call took place In lateafternoon (Clnsequently. I do not credit the testimony of Floyd Penns. 'hoIlleged]s overheard the con ersation. thai it took place In the morning.635 DECISIONS OF NATIONAL LABOR RELAT IONS BOARDmon laborer, receiving the lowest rate of laborers' pay, andTucker was in the next classification, receiving an addition-al 15 cents per hour. Neither was identified as having beenrequested by name or qualification. Substituting Innis forSachse, in accordance with proper positions on the referrallist, I find that Innis should have been referred instead ofTucker. Tucker worked for Tobin until at least earl) Sep-tember 1976, as did Berghoff.7. Don HendrixHendrix began working as a laborer in October 1974. lHegot his first referral from Menz through Bob Jackman.Hendrix had no special qualifications. In 1975. he workedfor Corrigan and theh Alberici-Fruin-Colnon at the NewMadrid project until he was laid off on or about August 20.He asked Dean Hency to put his name on the list, and hisname appears on the yellow sheet attachments of GeneralCounsel's Exhibit 23 at the date of August 25, 1975. About2 weeks later, he was referred to a job with Triangle Insula-tion. There is a notation at this entry "called no answerAug 26 for Lakin Const Co." However, this notation wouldprobably refer to 1975, when the Lakin job was in progress.Hendrix testified that he worked for Triangle for about 2weeks, again went on the list, was referred to Israel in earlyOctober. was laid off on October 14. and again registeredfor the list. His name appears on General Counsel's Ex-hibit 23 as of October 15, 1975. At this entry are the nota-tions "called 6 8 Tobin. Did not know where he was,""working Israel Bros" and "called no answer Aug 6- 1976."Hendrix' next referral was to Penzel on September 2, 1976,after this hearing commenced.Hendrix testified that he signed a petition for the dissi-dent movement, calling for a new election, at his home inlate October 1975, and attended five or six meetings of thedissident movement. His name does not appear on the peti-tions which were introduced in evidence by General Coun-sel. He was not a leader in the movement, he did not testifyin any of the legal proceedings against the Union, andthere is no direct evidence that the Union knew of his ac-tivities in the dissident movement. Other members whosigned the petitions are alleged by General Counsel as hav-ing been favored in job referrals: e.g., Russell Crader, PaulPender, and Noble Milam. In sum, there is a paucity ofevidence that Kelley or Menz bore any particular animustoward Hendrix.Dean Hency testified that he believed he called Hendrix,talked to some woman who said she did not know where hewas, and did not leave a message. Paul Menz testified thatHency called Hendrix, but that he (Menz) probably madesome earlier calls. Kelley testified that he did not knowHendrix and never called him. Hendrix testified that he didnot receive any calls or messages from the Union betweenOctober 15, 1975, and September 2, 1976. During at least asubstantial part of this time, Hendrix was working as aschool janitor. He testified (in October 1976) that his wifehad been working for 3 or 4 months. He had a sitter for hischild, but she normally sat at her home. Consequently,there was usually no one home when Hendrix was working.He gave the Union only his home telephone number. Hen-drix lived in Bell City, Missouri, and there is no evidencethat he was particularly well known to the union function-aries. Hendrix was named as a discriminatee in the originalcomplaint. The notations opposite his name on GeneralCounsel's Exhibit 23, or at least some of them, appear tohave been after the fact and in anticipation of this litiga-tion. However, it does not automatically follow from thisfact that there is not a grain of truth in them. In light of allthe circumstances, including the absence of animus and theapparent difficulty which the Union might have encoun-tered in contacting Hendrix, I am not persuaded that Gen-eral Counsel has shown by a preponderance of the evi-dence that the Union intentionally failed to call Hendrix ordid not call him in June and August 1976.General Counsel contends that Hendrix should havebeen called for referral to Tobin on April 5, 1976, insteadof Ciary Wilde. I do not believe that a violation of the Actcan be predicated simply upon a deviation of about 2months from what General Counsel considers to be a prop-er referral order. Therefore, I am recommending that theallegation of the complaint with respect to Hendrix be dis-missed.8. Dave NewcomerNewcomer began working as a laborer in 1970. He waslaid off from a job with Israel in mid-October 1975. Heregistered on the out-of-work list and his name appears onGeneral Counsel's Exhibit 23 as of October 15, 1975. New-comer testified that he signed a petition for the dissidentmovement in 1976 and attended some of it, meetings. How-ever, his signature appears on one of the petitions which JimBollinger identified as having been distributed in October1975. Newcomer was not a principal figure in the dissidentmovement, he did not testify against the Union in any of thevarious proceedings, and there is no direct evidence that theUnion knew of his activities in the dissident movement. Aswith Hendrix. the evidence is insufficient to show unionanimus against him.Next to the October 15 entry on General Counsel's Ex-hibit 23 is a notation that he did not go to the Blount job.and another "sickness, not able to work." Newcomer'sname is crossed off and then reentered on General Coun-sel's Exhibit 23. Newcomer testified that he went to theunion hall several times, but Hency told him nothing wasgoing on. In the spring of 1976, Newcomer suffered fromeye trouble. He went into the hospital on June 9, and hisright eye was removed on June I1. Newcomer testifiedthat, about 2 days before going into the hospital. he toldDean Hency he was having eye trouble (without mention-ing hospitalization), and about a week after his operation,he went to the union hall wearing an eye patch. Newcomerinitially testified that he did not talk about being able towork, but subsequently testified that he told Hency that hewould not be able to work for about 2 or 3 weeks. AboutJuly I, Newcomer took a full-time day job with Stanley Binand Conveyor Company. Previously, he had done someelectrical work. Newcomer testified that, in late summer orearly fall, he received a job offer from the Union (his wifetook the call) but he turned it down, although he was phys-ically able to work.Dean Hency testified that he called Newcomer for a job,636 I.ABORERS. 1.O(CAL NO. 282that his wife, who answered the phone. said she thought hewould accept. hut that she later called back and said thathe could not work because of the ese operation. (Hencytestified that at this point he restored Newcomer's name onthe list.) Fred Kelley testified that he learned that New-comer was going into the hospital when Mrs. Newcomercalled about insurance forms. Hlencv testified that on an-other occasion, he called to offer Newcomrer a referral toBlount Brothers. Mrs. Newcomer answered the phone.called back, and told Hency that Dave was helping some-one in Illinois and could not take the job. Hencv testifiedabout these conversations when he was called as GeneralCounsel's first witness General Counsel did not call Mrs.Newcomer as a witness. nor was her absence explained. Icredit Hency concerning his conversations with Mrs. New-comer. In view of his conversations which took place he-fore the eye operation. I am not persuaded that llencsmade the offer at a time when the Union knew that New-comer could not accept a job. I am also not persuaded thatthe offer was a bogus one, as there was considerable refer-ral activity in late May and early June. Nor does the evi-dence show that the later offer was not made in good faith.Paul Menz testified that Blount did not request any refer-rals in 1976, but that its insulation contractor did so. andthat this was the job for which Newcomer was called inAugust or September. General Counsel did not show thatno such referrals were made, as he did in the case of Associ-ated Contractors. Unlike the situation with Joe Sachse andOwen Innis, the Union did not present Newcomer with anunreasonably short deadline for a response. I find that theUnion made good-faith offers of job referrals to Newcom-er in or about early June and in or about August 1976, anddid not at any time intentionally fail or refuse to call New-comer for referrals. General Counsel contends that New-comer should have been called for work with Millstone onApril 7. As with Hendrix. I find that this assertion is aninsufficient basis on which to predicate a finding that theUnion failed and refused to refer Newcomer for "unfair,arbitrary, irrelevant and invidious reasons."9. Leonard DanielsDaniels began working as a laborer in 1970. but some-times worked outside the trade. He worked for Alberici-Fruin-Colnon from October 21. 1974. until he was laid offon December 16. 1975. He had varied experience. includ-ing working as a foreman of a cleanup crew on the Albericiproject. He registered on the out-of-work list. and his nameappears on General Counsel's Exhibit 23 as of December15, 1975. Thereafter he did not maintain his union mem-bership. Daniels signed a dissident petition in October1975. and attended three or four dissident group meetings.However, there is no direct evidence that the Union knewof his activity in the dissident movement.The December 15 entry in General Counsel's Exhibit 23contains notations indicating that Daniels was called onJune 8 and May 5. with "no answer." Daniels testified thathe remained at home for 3 to 4 months, then gave up wait-ing and took other employment. and that thereafter therenormally was no one home to take calls during the day.Daniels did not give the Union an alternative phone num-her until October 1976. Dean Hency testified that Danielswas not called before Mai 5. 1976. Kelley testified that hedid not know Daniels and never called him. Menz, whosetestimony was crucial in this matter, was inconsistent andvague. He testified that he called "quite a few times." butlater testified that he called once or twice. Menz again fellback on the stors that the call was for the insulating con-tractor on the Blount job. although this allegedly occurredsome 3 or 4 months before Newcomer was called for thatjob. Menz fell back on the unidentified insulating contrac-tor a third time. for yet another date, in the case of WilliamPenrose. In the case of Newcomer, there was an actualoffer and refusal of referral. In the case of Daniels. I amnot inclined to accept Menz' self-serving, contradictory,and uncorroborated testimony. absent specific evidence asto the identits of the subcontractor, who was ultimatelyreferred. and when. Menz testified that a sitter told himthat D)aniels was not home, later told him that he wasworking at a school, and on a third occasion said he wasdriving a truck. Menz also testified that he thought Danielstold him that he was driving a truck. However, Menz ad-mitted that this was not the reason why he was not consid-ered for referrals. Rather. Menz asserted, that he "justdidn't have any job to put him on." This was not true.There were jobs to which Daniels could have been referred,e.g., the Tobin jobs, which were serviced by Menz. More-over. Menz' testimony indicates that he was in touch withDaniels, knew or could easilv learn of his whereabouts, andcould have left messages for him if he so desired. Menztestified that these conversations took place in April 1976:i.e.. when the Union was referring applicants to Tobin andMillstone. Daniels was not a victim of direct union animus.Rather, he was simply brushed aside in favor of employeeswho had the ear or favor of Kellev or Menz. Such obversediscrimination is also violative of the Act. See Fruin-Col-non. 227 NLRB at 65. 66 (case of Henry Durham).General Counsel contends that Daniels should havebeen referred to Millstone on April 7. instead of BradWagoner, a close friend of Kelley's. This brings me back toJoe Sachse, the discriminatee who registered for workshortly before Daniels. As heretofore indicated. the Unionimproperly referred Penns' Tucker and Leo Berghoff to To-bin. On April 5, the Union also referred Gary Wilde toTobin, where he worked as a common laborer until in orabout June 1976. Although Wilde does not appear on Gen-eral Counsel's Exhibit 23, he received a second referral (toIsrael on July 28). No special qualifications were involvedin the latter referral. In view of the fact that Menz. whoknew Daniels and was in contact with him, serviced thelToin jobs. I find that an appropriate remedy in Daniels'case can be measured by one of the Tobin referrals. It mayfairly he inferred that absent the discrimination againstthem. Sachse would have been referred instead of Ber-ghoff. and Daniels instead of Wilde.10. Jim BollingerPrior to October 23. 1975. Bollinger was Fred Kelley'sright-hand man. He has been a union trustee since 1972 or1973. was designated foreman or steward or both, and didnot find it necessar, to sign the out-of-work list until after637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 1975. Kelley grudgingly admitted that his formerfriend was a good steward and foreman over concretework. Bollinger ran errands for Kelley and at his requestwould "talk to the men." Kelley's mother was engaged inthe business of furnishing lunches at construction sites.Bollinger testified that he talked to men who refused to buythe lunches, because Kelley said that, if they did not, hewould "run their ass off the job." Kelley denied that therewas any discrimination against employees who refused totake the lunches, but did not deny conveying the threatthrough Bollinger.Bollinger testified that he left the Fruin-Colnon P & G"Charmin" job on October 23, after he heard about theshooting incident in Cape Girardeau. He testified that hedid not go to the union hall until late December, becausehe was afraid to go there alone. Bollinger further testifiedthat Dean Hency offered to let him come in on a Saturday,and that he came in and registered on the list after check-ing to make sure that Kelley and Menz were not around.However, Bollinger's name appears on General Counsel'sExhibit 23 only at the date of February 23. Hency did nottestify as to the alleged conversation in December. He tes-tified that Bollinger came to the hall in February 1976, tohave his name put on the list, but asserted that he onlyknew this by reading General Counsel's Exhibit 23. As be-tween Bollinger and the bogus referral list, I credit Bolling-er. I find that Bollinger should be deemed as having regis-tered on December 27, the last Saturday in December. Inlight of this and additional evidence discussed hereafter,the inference is warranted, and I so find, that Kelley in-structed Hency not to place Bollinger's name on the listuntil a later date, in order to avoid a claim that he wasentitled to job referrals.As far as getting referrals, Bollinger knew that he was indeep trouble. Figuratively speaking, Bollinger was at thetop of Kelley's "enemies list." He testified that he gaveHency three telephone numbers where he could bereached. The first was at the home of his former wife. Thesecond was that of Q. T. Masonry, which had a full-timesecretary. The employer was a friend of Bollinger's. Thethird was that of Bollinger's girl friend, where he was liv-ing. Had the Union been acting in good faith, Bollinger'saction would have been superfluous. Before October 23,Kelley had frequently called Bollinger at his former wife'shome and at his girl friend's home, and he had often visitedthe latter. Hency testified that he had also called Bollingerat his girl friend's home. The girl friend changed her tele-phone number in October 1975; however, Bollinger testi-fied that he gave Hency the new number. Bollinger's for-mer wife had the same number during most or all of 1975through 1976. The Union was also keeping close watch onBollinger's activities on behalf of the dissident movement.Indeed, the Union proffered testimony concerning numer-ous alleged acts of misconduct by Bollinger and other dis-sident activists. In light of this evidence, the Union's de-fense in Bollinger's case can fairly be characterized asfrivolous. The Union's assertion, in sum, was that they didnot know where or how to reach him. The only telephonenumber listed for Bollinger on General Counsel's Exhibit23 was that of Stoval Brick Block Company. The entrycontains the notations "called 8-2 76 Win Bollinger didnot know him" and "called Block Co did not know him."Bollinger testified that he never heard of the number untilhe was told by counsel for the General Counsel that itappeared on General Counsel's Exhibit 23. Hency, Kelley,and Menz testified, in sum, that they called the BlockCompany and could not reach Bollinger. Kelley alsoclaimed that he called Bollinger at his ex-wife's and at hisgirl friend's house, but the operator said both numberswere disconnected. Menz testified that he talked to a KevinBollinger, and Kelley testified that he talked to a Win Bol-linger, but that neither knew Jim Bollinger. Menz testifiedthat he probably called in September 1976; i.e., after thehearing opened with Bollinger present at the counsel table.The current numbers for Bollinger's former wife andthe Q. T. Masonry number are indicated on the unfair la-bor practice charge which was filed by Bollinger on June 2,1976, and received by Menz and Hency the next day. Hen-cy gave the game away. He admitted that he knew he couldreach Bollinger at his girl friend's house, but that Menztold him to use the number on the list. Consequently, Bol-linger was never called for a referral. I credit Bollinger, andfind that the Union deliberately avoided calling him forany referrals because of the animus which Kelly and Menzbore toward him.General Counsel contends that Bollinger should havebeen referred to Tobin on April 9, 1976, instead of EdwardHorton, who had worked for Reintjes Construction Com-pany under the old B & C contract from August 14, 1975,to about January 28, 1976. Horton's name appears on Gen-eral Counsel's Exhibit 23 as of February 3, 1976. 1 agree.Horton did some grade checking work, and received acommensurate rate of pay. There is no evidence as toBollinger's or Horton's qualifications with respect to gradechecking. However, the job involved concrete work, atwhich Bollinger, having been foreman of a concrete crew,was particularly well qualified, and presumably familiarwith all aspects of the laborer's work. Moreover, TobinPaving Superintendent Don Schutt testified that the gradechecking work could be learned on the job, because Tobinhad its own instrument man. Horton worked for Tobinuntil at least September 1976.11. William PenrosePenrose began working as a laborer in 1974, when heobtained a referral through his brother-in-law, Noble Mi-lam. He had varied experience, including working as a hodcarrier, and Menz indicated that he had some knowledgeof Penrose's experience, including his ability to work atheights. Penrose worked for Reintjes from July 25, 1975,until December 31, 1975, when he was laid off. He regis-tered on the out-of-work list the following Monday, Janu-ary 5. Penrose lived in a trailer, but he left the telephonenumber of his father, a disabled worker who was normallyat home. Penrose's name appears on General Counsel's Ex-hibit 23 at January 5, 1976, the day he registered, and onthe yellow sheets at July 23, 1975. His name is crossed offat both places (possibly intended to indicate that he was638 LABORERS, LOCAL. NO. 282referred to work), and there are no notations. Penrose testi-fied that he received no messages from the Union untilAugust 1976, when Milam told him that Menz had a jobfor Penrose. Penrose did not identify the job, althoughMenz indicated that it was with Blount's insulation sub-contractor. Penrose worked at the job until about October1, 1976, when he was laid off and subsequently registeredon the out-of-work list. Menz testified that he was recalledby the subcontractor but declined to return. Penrose testi-fied that prior to his referral he called Hency about a job,but was told that it did not look good.Penrose did not participate in the dissident movement,and there is no evidence that Menz bore any animositytoward Penrose. (Kelley did not know him.) Menz testifiedthat he unsuccessfully tried several times to reach him byphone at his old telephone number and at his father'shome, and finally located him through Milam. His testi-mony is corroborated to some extent by the fact that Pen-rose was contacted through Milam. and that fact also tendsto indicate a sincere effort to locate Penrose. GeneralCounsel contends that Penrose should have been referredto Millstone on April 12, 1976, instead of Zeno Blattel.Allowing the Union some leeway, I find that Penroseshould have been called for a referral at least by June 8,when 10 applicants were referred to Tobin, some of whomhad only recently been referred to other jobs. However. Iam not persuaded that General Counsel has carried theburden of showing that Penrose was not called before Au-gust 1976. Consequently, I am recommending that the alle-gation of the complaint with respect to Penrose be dis-missed.12. Jack TomlinTomlin began working as a laborer in May 1974. Heworked for Alberici-Fruin-Colnon at the New Madridproject from September 1976 until January 9, 1976. whenhe was laid off. Tomlin testified that he signed a petitionfor the dissident movement at the project, and his nameappears on one of the petitions which were presented inevidence. Tomlin was one of six laborers, including Fore-man Bobby Jackman, who left the jobsite on October 23.when Bollinger called to tell them about the shooting atCape Girardeau. The Union used this incident as a pretextto cause Jackman's discharge. but the Board found that theUnion did so because of Jackman's actions in promotingand circulating the petitions. .41herici-Fruin-Colnon. 226NLRB at 1322. Tomlin was present at the October 24 inci-dent involving Ralph Brant, and he testified for the Gov-ernment in both criminal proceedings against the unionofficials. I find that at least as of October 24, 1976, theUnion knew or suspected that Tomlin was a principal fig-ure in the dissident movement.Tomlin testified that he signed the out-of-work list onJanuary 10, 1976, and General Counsel's Exhibit 23 showshis name at that date. However. January 10 was a Satur-day. The names of two other applicants who, according toTomlin signed the list ahead of him, appear as of January9. I find that Tomlin registered on January 9. 1 omlin testi-fied that he has received no calls or messages from theUnion since that time. General Counsel's Exhibit 23 con-tains the notation "called running a rest. Hick Pit BBQ."His name was not crossed off. Menz and Hency testifiedthat they did not call Tomlin for any referrals. Kelley testi-fied that he called Tomlin twice during 1976. The first timewas allegedly during the summer. Kelley testified thatTomlin said that he was trying to make a living in thebarbecue business. Kelley testified that the second time,allegedly a couple of months later, Tomlin told him that hehad burned his hand barbecuing. Tomlin testified that heworked for Jim Turner in a restaurant known as the OldHickory Smoke House from June 2 to mid-August 1976.Tomlin was unable to explain an article in the local news-paper dated May 30, 1976, which stated that Tomlin wasopening a restaurant. I have previously indicated that Ihave ample reason to question the credibility of Kelley. Ihave also found Tomlin to be a less than reliable witness.22However, Kelley's testimony is somewhat inconsistent withtestimony of Menz concerning a conversation betweenMenz and Tomlin. Tomlin testified that in the summer of1976, at a job in Lutesville, he saw carpenters doing labor-ers' work, and called Menz to complain about it, becausehe and others were out of work. Menz and Tomlin differedin their versions of this conversation, but Menz admittedthat Tomlin made the complaint. If Tomlin were engagedin the restaurant business and no longer interested in refer-rals, why would he have made the complaint? At least, onemight reasonably have expected Menz to question Tomlinas to how he knew this, and why someone in the restaurantbusiness would care about it. However, Menz did not testifythat he questioned Tomlin along this line. The Union witness-es also failed to explain why Tomlin's name was not crossedoff the list, or why Tomlin was not called before the summerof 1976. I1 credit Tomlin's testimony that he was not calledfor anyjob referrals. I find that the Union did not call Tomlinbecause of his activities in the dissident movement, and usedTomlin's alternate occupation as a pretext.General Counsel contends that Tomlin should have beenreferred to Penzel on April 12, 1976, instead of Ray Pu-llam. However, Penzel's records indicated that Pullamworked for Penzel in December 1975, and he may havebeen recalled. The nearest alleged improper referrals werethose of five employees who were referred to Millstone onthe same date. I have heretofore found that Edward Ad-ams and Zeno Blattel were previously improperly referred.Terry Bock's name appears on General Counsel's Exhibit23 as of October 28. 1975. The remaining employee wasNelson Fiedler, whose name appears on General Counsel'sExhibit 23 as of March 31. Fiedler, a personal friend ofKelley's, enjoyed almost continuous employment during thelean months of the 1975-76 season. Fiedler worked for Fruin-I omlin', teiiimons in the criminal conspiracy case concerning the Oc-tlber 24 incident m3terialls, differed from that of the other witnesses. andindicalted a tendency on his parl to exaggerate. Tomln testified that he andolher, personall I signed Ihc otll-of-work hil. although this would have beenurnu;ull. Iltern! normalls. enltered the naimes on the lisl. Tomlin's teslimonvconcelning Ihe others Ah.o signed before him conflicted with his insesligato-r, iffid.la ii639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDColnon from December to the end of March, for Millstoneuntil July 21, and for Israel from July 28 to August 20. Fiedlerwas not requested by name or skill, or pursuant to anyaffirmative action program. I find that Tomlin should havebeen referred to Millstone instead of Fiedler.13. Shirley HawkinsHawkins was not presented as a witness, and GeneralCounsel has not explained his failure to call him. Hawkinswas laid off from Blount on January 9, 1976, and his nameappears on General Counsel's Exhibit 23 as of January 12,1976, and there are no notations. There is no evidence thathe participated in the dissident movement or otherwise in-curred the displeasure of Kelley or Menz. Kelley testifiedthat he did not know Hawkins and never called him, andHency testified that he did not recall calling him. PaulMenz knew Hawkins and knew something about his quali-fications. Menz testified that he had not seen Hawkinssince Janaury 1976. and that he called him several timesduring the summer but there was no answer. Absent testi-mony from Hawkins, I am not inclined to discredit Menz.I do not regard the absence of the notations as being ofcrucial significance, as Kelley and Menz often called em-ployees without regard to the list or without making nota-tions of inability to reach a particular individual. I also donot consider General Counsel's assertion that Hawkinsshould have been called on April 16, instead of during thesummer, as a sufficient predicate for finding a violation ofthe Act. Therefore I am recommending that the allegationof the complaint with respect to Hawkins be dismissed.14. James HarperHarper began working as a laborer in 1969, and hadvaried experience. He signed a petition for the dissidentmovement, attended some of its meetings, was present atthe October 24 incident, and testified for the Governmentin the criminal conspiracy trial. I find that at least as ofearly February 1976 (when he testified) the Union knew orsuspected that he was active in the dissident movement.Harper was laid off from Reintjes on or about January 16.1976, and registered on the out-of-work list on January 19,1976. His name is entered as of that date. Harper testifiedthat thereafter he was home about 80 percent of the time,but that he received no calls until in or about August 1976.when Hency called and said that he had to have an answerright away. Harper told Hency that he could not take thejob right then because his son had smashed his thumb, andHency said he would get someone else. Harper testifiedthat, beginning in March or April 1976. he occasionallysold cars from his home (buying used cars, repairing andthen selling them) and could hear the telephone from hisgarage where he worked. Harper advertised in the localpaper, and his activity was commonly known in Cape Gir-ardeau, where he lived. He denied ever refusing a referralfor this reason. At the January 19 entry on General Coun-sel's Exhibit 23 is the notation "called selling cars." Hisname was crossed off the list. Fred Kelley testified that hetalked to Harper about January 19, about going to work.but that Harper said that he did not want to work becausehe and another person were selling cars. Paul Menz testi-fied that he called Harper, in February or March, but Har-per said he was babysitting and could not go. I find theirtestimony incredible. What Kelly and Menz are claiming,in essence, is that, while other employees, including somewho had done nothing to incur their wrath, were waitingfor months for a referral, they repeatedly offered work toHarper from the day he registered on the list. This alleg-edly occurred during a slack winter, when there were arelatively small number of referrals available. I find it un-likely that Harper would have refused employment at hisregular work because of a sideline occupation which hecould have easily performed during the evening or week-ends. Rather, Kelley and Menz were simply engaging intheir game of dredging up pretexts for not referring activedissidents. In view of the large number of referralsthroughout late July and August, and the absence of anyapparent urgency. I find that the Union seized uponHarper's temporary predicament (when Hency called) as areason for not referring him. I find that the Union nevermade a bona fide offer of a job referral, and avoided refer-ring Harper because of his activities on behalf of the dissi-dent movement.General Counsel contends that Harper should have beenreferred to Beasley on May 26, 1976, instead of LarryMoore. Moore's name appears on General Counsel's Ex-hibit 23 at September 26, 1975, and again at May 3. 1976.He worked for Millstone for about 3 weeks in April. andapparently registered on the list after being laid off fromMillstone. Beasley was engaged in a bridge constructionproject at Cairo. Illinois, in which one-half of the laborerswere referred out of the Union and the other half (throughthe Union) out of a sister local in Illinois. Paul Menz testi-fied that he thought Moore and two other laborers wererequested by name because they were deckhands. How-ever, Beasley Project Supervisor James McGraw testifiedthat no employees were requested by name, that he did notknow if Moore was experienced, and that Beasley trainedsome laborers. Harper did not have experience as a deck-hand. However, he had experience in working at heights.and Menz knew this fact. [ do not credit Menz' assertionconcerning decklhands. I find that Moore was not request-ed by name or skill, and not referred by skill. Consequent-ly, Harper, who had been out of work since January, wasentitled to referral ahead of Moore. Moore worked forBeasley until about June 16. 1976.15. Billy MansellMansell is Paul Menz' stepson. He was not presented asa witness by either side. Mansell worked intermittently onunion jobs for several years, and served as foreman forAlberici-Fruin-Colnon. His name appears on GeneralCounsel's Exhibit 23 as of January 23, and there are nonotations. Mansell was present among the defense witness-es at the embezzlement trial, but was not called to testify.There is no evidence that Menz bore any ill will towardMansell. Menz testified that Mansell lives in the Cape Gir-ardeau area, and has had very little employment in the pastyear. Neither Kelley nor Hency called Mansell. Menz testi-640 LABORERS. LOC AL NO. 282fied that he did not call Mansell for referral because he dlidnot have any work for him. This was not true. Mansell hadbeen on the out-of-work list since January 23. was a quali-fied laborer, and was entitled to at least one job referral inpreference to others who registered at a later time or whoreceived more than one referral. 1'he actual reason is re-flected in other testimony by Menz. Menz testified that hetried to "disinterest" Mansell in laborers' work because"he's got a pretty good education." Menz avoided referringMansell in order to prod him into seeking what Menz con-sidered more suitable work. The question thereby posed iswhether such conduct is proscribed by the Act. I find thatit is. Menz' opinion as to Mansell's career was a personalmatter between them. However. in his capacity as businessmanager. Menz was required by law to refer applicants in anondiscriminatory manner. Mansell registered on the out-of-work list, thereby indicating that he wished laborers'work, and he never told Menz otherwise. Menz' opinion ofwhat career an applicant should choose, whether the appli-cant be a relative, friend, or neither, was an arbitrary andirrelevant consideration and. consequently, his failure torefer Mansell for this reason was violative of Section8(b)(l)(A) and (2) of the Act.General Counsel contends that Mansell should havebeen referred to Tobin on June 8. 1976. instead of JackLancaster. However, this contention is based on a recon-structed referral order which I find unnecessarN to consid-er. The next name on General Counsel's proposed list isTerry Bock. However, Tobin's records do not reflect thatBock worked for Tobin.2' The next name on GeneralCounsel's list is Russell Crader. However. Crader appar-ently registered on the out-of-work list on Januar, 19. 4days before Mansell. The next name is that of L.arry Dan-iel, Fred Kelley's brother-in-law. Daniel's name appears onGeneral Counsel's Exhibit 23 as of May 4. 1976. Heworked for Fruin-Colnon until January 30(, 1976. and forMillstone for 3 weeks in April 1976. Daniel worked forTobin as a common laborer from June 8 until about July24, 1976. He was one of 10 laborers requested by Tobin onJune 8. Tobin Paving Superintendent Don Schutt testifiedthat he requested that most of the crew: have experience inconcrete. Menz claimed that he referred men to Tobinfrom the list, but did not claim that Mansell was not quali-fied. Considering Mansell's lengthy experience, and thelarge amount of laborers' work involving concrete, it isprobable that Mansell had what little qualification wasneeded for this job. I find that Mansell should have beenreferred to Tobin instead of Daniel. However, my findingsare subject to the Union's right to show at the compliancestage of this case that Mansell was unavailable for workduring the period that General Counsel contends that hewas eligible for referral.16. Ernest BrownBrown began working as a laborer in 1969. He workedfor Reintjes at the New Madrid project from June 19. 1975,2' Bock wuorked for I ruin-( ohlno.n ii he fall of 19i7> ma iuh~edpimuteniworked fo r Mililstone and Penieiuntil Januar> 28. 1976. He worked as a foreman for a pe-riod of time. Brown signed a petition for the dissidentgroup at the jobsite. having been asked by Leon Stricklin.Both were among the five employees who left the jobsitewith Bobby Jackman on October 23. Brown was also pres-ent at the October 24 incident. He attended meetings of thedissident group and was present as a spectator at the twocriminal trials in St. Louis. I find that as of October 24,1975,. the Union knew or suspected that Brown was activein the dissident movement. Brown registered on the out-of-work list on February 2. 1976. and his name appears onGeneral Counsel's Exhibit 23 as of that date. Brown's nextreferral was in late September 1976, about a month afterthis hearing opened. when he was called by Hency. Pur-suant to this call, Brown worked for American GuniteCorp. from September 28 to November 4. 1976.Brown testified that he received no calls or messagesfrom the Union betwen February 2, and late September1970, and never refused a job. He testified that he wasnormall, in and out of his home, that his wife began work-ing in June or July 1976, but that his school age sons werenormallx home after 3:30 p.m. Paul Menz testified that hedid not call Brown but told Dean Hency to call him. Hen-cs initialls testified that Kelley or Menz called Brown butlaiter testified that he did not know if he himself calledBrow n. Fred Kelley testified that he called Brown in thespring of 1976, but no one was home. I do not believeKelley. in part because of an incident which demonstratedboth the Union's animus toward Brown and the arbitrarymanner in which the .nion operated its referral system. Inthe spring of 1976. Statler was about to begin work onSchnucks-Walgreen project. Brown, who was anxious forwork. asked Statler President Jack Statler if he could inter-cede with Kelle, and get him a job. The conversation tookplace at the project site, and Kelley was nearby. At thetime Statler needed common laborers, and was not seekinga hod carrier. Statler asked Kelley if Brown could work onthe job. Kelle, suddenly became a meticulous observer ofprotocol. and said that he would have to check the listwhen he got back to his office. Kelley never contacted Stat-ler, who eventualls concluded that he could do without aman for a while. (Kellev's procrastination contrasts mark-edls with the assertions of Kelley and Menz that they re-ferred men with dispatch in order to avoid loss of jobs totheir members.) In earl, June. about a month or two later,Statler found that he needed a man. He requested a hodcarrier. Kelle, said the Union had none. By this time, Stat-ler had given up on getting Brown. He did not knowwhether Brown was working elsewhere and, as an alterna-tic. he requested Kelles's friend Timothy Vickery. Kelleyagreed. and \'ickery was promptly cleared. Kelley testifiedthat he permitted Statler to exceed the contractual limita-tion on the number of employees that Statler could hiredirectl'. because of a shortage of hod carriers. However.\VickerN. like Brown. was not a hod carrier, and Vicker', 'snamie did not even appear on General Counsel's Exhibit23i.Kellcxs serlin of ihere escnti diffa r, fron t h.i of SI ilcr .'s ht c.llStaller. Ih o 11a\ Ihe con,,ldCred l ,111 ilp lrtll willn i e .ard Kell,, I rt'IlS ialler641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown's name is crossed off at the February 2 entry.Opposite the entry is the notation "called working DanielConst. Springfield." Brown testified that in the summer of1976, acting on his own, he obtained 2-1/2 days' work forDaniels Construction Company in Fulton, Missouri. byclearing through the Laborers' Local in Jefferson City.Neither Hency, Menz, nor Kelley claimed to have calledBrown, Daniels, or the Jefferson local about the job. Rath-er, Menz and Kelley testified that, at a union meeting,member Bill Borneman said, for no apparent reason, thatBrown had gone to work for McDaniels ConstructionCompany in Columbia. Before this testimony, Bornemanhad testified as a witness for General Counsel concerningunion meetings in the summer of 1976. (Some of this testi-mony will be discussed, infra.) However, on cross-examina-tion, Borneman was not questioned about the alleged refer-ence to Brown. I do not credit Kelley and Menz. Rather, Ifind it more probable that the Union learned through itssister local that Brown had obtained work through the lat-ter, and seized upon this fact as a pretext to strike his nameoff the list. In fact, the Union had no policy of strikingapplicants off the list if they obtained work outside of thereferral system, particularly without communicating withthe applicant. I find that the Union deliberately refused torefer Brown because of his support of the dissident move-ment.General Counsel contends that Brown should have beenreferred to Tobin on June 8, 1976, instead of James Mack,whose name appears on General Counsel's Exhibit 23 as ofMay 21, 1976. Mack worked for Reintjes at the New Ma-drid project from May 15, 1975, to February 13, 1976. Al-though laid off later than Brown, he enjoyed considerablymore success in obtaining union employment. He workedfor Millstone from April 16 to May 20 (General Counselcontends that this referral was also improper). Thereafter,Mack was referred to Tobin, where he worked until at leastSeptember. He was not requested by name or skill and wasnot referred by skill. I find that Brown should have beenreferred instead of Mack.17. William Leon StricklinStricklin began working as a laborer in 1969 or possiblyearlier. He worked for Reintjes at New Madrid from June13, 1975, to January 28, 1976. Stricklin was one of the em-ployees who left the jobsite with Bob Jackman on October23, and he accompanied Ralph Brant at the jobsite inci-dent involving Brant the next day. He testified against theUnion in Alberici-Fruin-Colnon, before a grand jury onJanuary 27, 1976, and at the criminal conspiracy trial. Fol-lowing the October 24 incident, Stricklin filed a chargewith the local prosecuting attorney alleging that Kelley hadcarried a concealed weapon. There was no prosecution.Stricklin testified that he thought he registered on theout-of-work list on Tuesday (February 3) and that he wentwith Jim Harper. However, Stricklin and Ernest Brownwere laid off from Reintjes on the same day (January 28),and Stricklin's name appears on General Counsel's Exhibit23 as of February 2, 1976, immediately after Brown. I findit more probable that Stricklin did not receive any referralsuntil early September 1976, when Hency called for a bridgejob with Penzel. Stricklin was still working for Penzel as ofOctober 22, 1976. Stricklin testified that his wife was nor-mally home to receive calls, but that he did not receive anycalls or messages from the Union until September when hiswife took the call from Hency.There are no notations concerning calls at the entry onGeneral Counsel's Exhibit 23. Hency testified that he didnot recall calling Stricklin. Menz testified that he calledonce at night, from his home, that Stricklin's wife said hewas at a beer joint and she would try to reach him, but thatStricklin never returned the call. Menz did not identifyeither the job or the date or approximate date of the al-leged call. I do not credit Menz, because certain testimonyby Fred Kelley indicates that Stricklin was arbitrarily cutoff from referrals. Kelley testified that, in his opinion,Stricklin was crippled and handicapped for hard labor, in-cluding climbing and heavy work, that he did not callStricklin, and that he instructed Hency not to call Stricklinfor three jobs, including Tobin, because of his allegedphysical disability. Hency did not corroborate this testi-mony and Kelley admitted that he never refused to callStricklin because of his handicap, but let Stncklin make hisown decision. In fact, Stricklin did not have any handicapwhich prevented him from performing laborers' work, andKelley knew this. Stricklin testified that he walked with alimp because of a hip injury which he suffered when he was26, but that this did not interfere with his work, and that hecould perform any type of laborers' work. Stricklin hadvaried experience including operating a chain saw, drilling,hod carrier, and serving as a foreman of hod carriers. Kel-ley admittedly knew that he had worked as a hod carrier.The Penzel job to which Stricklin was eventually referred,involved, like the Tobin job, working with concrete, andalso involved working at heights. Moreover, Kelley andMenz repeatedly exhibited a disdain for employer prefer-ences when it conflicted with their own. When Kiefner at-tempted to fire Steward Jerry Brown from the Schnucks-Walgreen job because of what Kiefner viewed as Brown'sindifference to working, Menz simply had him transferredto the general contractor's payroll. Kelley referred to Mc-Carthy, an employee with a known drinking problemwhich Kelley had previously sought to conceal from Fruin-Colnon.25As heretofore found, Kelley's animus toward Er-nest Brown was sufficiently great as to actively prevent himfrom getting a job. In the case of Stricklin, who played alarge role in the dissident movement, the animus was great-er. I find that the Union avoided referring Stricklin be-cause of his participation in the dissident movement.25 I do not credit the testimony of Foreman Stew ard ILarrs Burlford thathe personally hired the employee (whom he did not know) Burford testifiedthat on F riday afternoon. July 16, Mc( arths said it needed a finisher-helperon Mondly, that he did not call Kelley until Sunday night because "Itshpped my memors," that Kelley's line was busy. and so he went down tothe union hall at 7:30 Monday morning and took the emplosee to the jobhecause he was the ionly one at the hall Burford's testimony Is incredible.Kelley jeilousls guarded his prerogatives and probably would have hadBuirfiord fired if he hald done an)ihing like this642 LABORERS, LOCAL NO. 282General Counsel contends that Stricklin should havebeen referred to Tobin on June 8, 1976. instead of JohnMack, whose employment history closely parallels that ofJames Mack. That fact, and their common surname andtelephone number, suggests the possibility that they wereaccommodated by being referred to the same jobs. JohnMack's name appears on General Counsel's Exhibit 23 atJanuary 19, and again at May 21 (crossed off both times).He worked for Reintjes from May 15, 1975, to January 16,1976, was referred to Millstone where he worked fromApril 16 to May 20, 1976, and was referred to Tobin, wherehe worked unil at least September 1976. I find that Strick-lin should have been referred to Tobin instead of JohnMack.E. Findings Concerning Additional Alleged ImproperReferralsThere remains a question of whether, absent the discrim-ination against them, any of the discriminatees would havebeen entitled to an additional referral. The question is ad-dressed to the first seven discriminatees whom I havefound were entitled to referral to short jobs during the win-ter months; i.e., relatively early in the period in issue. Theevidence with respect to all 16 discriminatees indicatesthat, absent the discrimination against them, they wouldhave waited from 3 to 5 months for a job referral at anytime during the period in issue. It may fairly be inferredthat the discriminatees, upon being laid off. would haveagain registered on the out-of-work list. Therefore, the evri-dence indicates that, if the first seven discriminateesworked the same length of time as the employees who wereimproperly referred in their place,21 the)y would have beenentitled to an additional referral. I will not attempt to re-construct a referral order in order to determine when eachof the seven would next have been referred to a job. Hovw-ever, I have determined that an appropriate remedy maybe measured by referrals to the Israel job. In July and Au-gust 1976, the Union referred some 23 laborers to Israel'shighway project in Marble Hill. Missouri. (Parenthetically.it may be noted, in view of Menz' and Kelley's professedinterest in referring employees who would not have to trav-el far to work, that Jim Bollinger lives in Marble Hill.) Thelaborers' work lasted until August 20. but involved sub-stantial overtime. General Counsel contends that 17 of thereferrals, including the first 7 on July 21. were improper.None of those seven (Charles Edmunson. Michael Fiedler.Elvis McCrite, Donnie Milam. E. 1.. (Bud) Moore. RickSchlitt, and Timothy Vickery) appear on General Coun-sel's Exhibit 23. McCrite worked for BuckleN from aboutSeptember 9, 1975, to about March 30. 1976, and for Tobinfrom June 23 to about July 10. Schlitt worked for Drewfrom June 15 until about July 2, 1976. Vickery (discussedpreviously) worked for Statler until sometime in July 1976.Israel brought some laborers from St. Louis: however, theywere paid union scale for the St. Louis area, and this factdifferentiates them on Israel's records from the employjees2 /am as.suming on the basil of thc e; idence heforc tle mh thai sh ,tildhave done soi. If emploter records Indicate other.ise. a;tn :appropall e dtler-minatint mnaIs he mbie in the Ciripli;Inire ai.ige ' f this ac'ewho were referred by the Union, including the sevennamed above. None of the referrals was requested by nameor qualification. I find that the first seven discriminateeswere entitled to be referred to Israel instead of the sevenwho were referred on July 20, 1976. By this date, 5 monthsafter the last of the seven discriminatees would have beenlaid off if properly referred, they would have been entitledto another referral.As indicated throughout this Decision, I have not placedstrict reliance on General Counsel's reconstructed referralorder, even when there is evidence that specific contentionsin this regard are probably correct. Due consideration mustbe given to the fact that Kelley and Menz misled employ-ees, including some of their favorites, by leading them tobelieve that they could obtain referrals without registeringon the out-of-work list. The evidence also indicates that the1975-76 season was in fact a relatively lean period for con-struction work in comparison with prior seasons, and thisfactor must also be taken into consideration in determiningthe probabilities of job referrals to the alleged discrimina-tees. I am also mindful of the Supreme Court's admonitionagainst going beyond sanctions aimed "at specific discrimi-natory practices" to "establish a broader, more pervasiveregulatory scheme." Local 357, International Brotherhood ofTeamsters, C'hauffeurs. (11arehousemen and Helpers of Amer-ica (California Trucking Assn.), 365 U.S. 667, 676 (1961).('onsequently, I have been constrained not to find a viola-tion of the Act in those situations where General Counsel'scase rests solely on a less than extreme deviation from anapparently proper referral order. What I have found isthat, absent the evident discrimination against them, the 16discriminatees would have been referred to I and in somecases, 2 jobs, and that General Counsel's reconstructed re-ferral order. as modifed by my findings herein, fairly re-flect the approximate dates andjobs to which they would havebeen referred. In fact, the discriminatees were improperlypassed over many times.I have not passed upon every referral alleged as improp-er. and consequently I have not found it necessary to passupon all of the factual and legal arguments made by Gen-eral Counsel in his able brief. As my recommended Orderis designed to prohibit the Union from operating its referralsystem in a discriminatory manner, consideration of some ofGeneral Counsel's propositions might be desirable in orderto more fully apprise the Union of its rights andobligations and the employees of their rights under the Or-der. However, such consideration is not feasible. GeneralCounsel contends that the Union cannot select foremenand stewards on any arbitrary, irrelevant, or invidiousgrounds. However, General Counsel has not alleged anyspecific occasion on which a person was improperly re-ferred as a foreman or steward in preference to one of thediscriminatees. Indeed, General Counsel apparently avoid-ed naming foremen and stewards in its reconstructed refer-ral order. In .41herici-Fruin-Colnon, supra, the Board foundthat the Union violated Section 8(b)(1)(A) by discriminato-rily causing the Employer to terminate Bobby Jackman asforeman. However, in concluding that such action was un-lawful, the Board took into consideration the context inwhich the Union's action took place. As to stewards, seealso General American Transporation Corporation, 227643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 1695 (1977). No useful purpose would be served if Iattempted to grapple in the abstract with this untestedproposition of law. Miranda Fuel Company, Inc.. 140NLRB 181 (1962), reversed 326 F.2d 172 (C.A. 2. 1963).cited as authority by General Counsel, does not deal specifi-cally with this issue. General Counsel also contends that theUnion was responsible for the actions of Foreman-StewardLarry Burford in selecting employees for hire by McCarthyoutside of the referral system. In the one situation in whichI considered an allegation that Burford independently select-ed an employee, I found that the employee was in fact referredor approved for referral by Kelley. Of course, the Union isbound by Section 2(13) of the Act and by the rules of agency.However, the existence of an agency relationship is de-termined by the facts of the case.CONCLUSIONS OF LAWI. AGC and its employer-members including Millstone,Tobin. Beasley. Drew. Israel. Penzel, and Potasnick. theemployer signatories to the B & C contracts. including B &W. Brooks. Buckley. Birk, Kiefner., McCarthy, Penzel, andStatler, and Fruin-Colnon, are employers engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discriminatorily refusing to refer Don Bollinger.Jim Bollinger. Ernest Brown, Leonard Daniels, James Har-per, Owen Innis, William Miller. Billy Mansell. NormanMorill, Willard Null. Ricky Pobst. Bob Sachse. Joe Sachse.Mike Sachse, William Leon Stricklin, and Jack Tomlin foremployment by various employers who are parties to ex-clusive hiring hall arrangements with the Union, includingPotasnick. Buckley. Fruin-Colnon. Tobin, Millstone, Beas-ley, and Israel, the Union has caused and attempted tocause employers to discriminate against said employees inviolation of Section 8(a)(3) of the Act, and the Unionthereby has engaged, and is engaging, in unfair labor prac-tices within the meaning of Section 8(b)(1)(A) and (2) ofthe Act.4. General Counsel has not sustained the allegations ofthe complaint, with reference to Shirley Hawkins, DonHendrix, Davie Newcomer, and William Penrose. Jr.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.TiiE RFMD)¥Having found that the Union has violated and is violat-ing Section 8(b)(1)(A) and (2) of the Act, I shall recom-mend that it be required to cease and desist from suchviolations and take certain affirmative action designed toeffectuate the policies of the Act.27I shall recommend thatU ijnlon member Bill Bornemian, a witness for (;Geeral ('ounsel testiledthat, at a union nmeeting in the summer of 1976. Kelles. in discussing thepending unfair labor practice case. said that "We will asslst each and ecsermember before ansnne gets an} mone¥,."Kelley's statement mil f.iil', heinterpreted as a threat ito dissipate the iUnion's assets befoic coinllsing s iththe Union be ordered to make whole each of the discrimi-natees for any loss of earnings they may have suffered byreason of the discrimination against them, computed on aquarterly basis, plus interest at 7 percent per annum, asprescribed in F. W. W'oolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977). In order to assure that discriminatees be fairly com-pensated for their losses, I shall recommend that the Unionbe barred from assessing them for legal fees and expensesincurred in defending this case and for the payment ofbackpay. To facilitate the computation of backpay and as-sure equal referral treatment. the Union shall maintain andmake available for the Board or its agents, upon request,out-of-work lists, referral slips, membership records, andany other documents and records showing job referralsand the basis for such referrals of employees, members,and applicants. I further recommend that the Union beordered to post appropriate notices and to notify each ofthe discriminatees, in writing, that the use of the Union'sreferral system will be available to him on an equal andnondiscriminatory basis with other employees and appli-cants. As the Union has demonstrated a proclivity to vio-late the Act, and the unfair labor practices committed bythe Union are of a character striking at the root of employ-ees' rights safeguarded bv the Act. I shall recommend thatthe Union be ordered (as it was ordered in Fruin-Colnonand A lherici-Fruin-( olnon) to cease and desist from infring-ing in any manner upon the rights guaranteed in Section 7of the Act.'his case calls for strong medicine. It is arguable wheth-er any remedy permissible under the Act, as interpreted bythe courts, would he adequate. Menz and Kelley appear tobe either unwilling or incapable of conducting the Union'soperations on an equal and nondiscriminatory basis. Iagree with General Counsel that the remedies provided inJ. J. llagert.v Inc.. 139 NLRB 633, 638-639 (1962), asmodified 321 F.2d 130. 138 (C.A. 2, 1963), and in Interna-tional Association of Briadge, .Structural and Ornamental Ironl4'orkers, Local 35() (Jon E. Curran), 164 NLRB 644. 651(1967), are appropriate for this case, and I shall recom-mend that they be included in the Order.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act. I hereby issue the following recom-mended:ORDER 28Respondent, I aborers International Union of NorthAmerica, Local No. 282, AFL-CIO. its officers, agents.and representatives, shall:.remedial order in thi, c.lse I he present case insolves substantiat potentialbackpay. In Siewe of Kelle's hreut, I recommend to the General Counselthat the request Board lulthoilri i ia n t seek Injunctive relief under Sec I0tj)io the the, to enllo tile f iiii I roni dissipating its assets pending the finaldlis~,ositin if the caseIn the ,event no creptlons are filed as pros.ided bh Sec 11)246 of theRules ind Regtulations of the Ntliolal .iabihr Relations Board. the findings.concrlusiotns. iiand rcomlelinede(ci Orderl herein shall. as prosided in Sec.1)2 48 of the Rules .ild Rcgulation., be adprted bh the Board and becomeits findings, conclulsionls. ad ()tder. and all iobjections thereto shall hecleemncdl u;led f.r ;l1 pulrposes644 L.AHORLRS, LO(CAL NO. 2821. Cease and desist from:(a) Causing or attempting to cause any emploser todeny employment to, or in any other manner to discrilmi-nate against. Don Bollinger, Jim Bollinger. Ernest Brown,Leonard Daniels. James Harper. Ow'en Innis. XWilliamMiller. Billy Mansell. Norman Morill. Willard Null, Ricks,Pobst, Bob Sachse, Joe Sachse. Mike Sachse. William I.eoiStricklin, Jack Tomlin, or any other emploxee or applicantin violation of Section 8(a)(3) of the National l.ahor Rela-tions Act.(b) Refusing to refer the above-named indisiduals orany other employee or applicant for employmenit becauseof favoritism, the likes and dislikes of Respondent's avents.or any other unfair, arbitrary. irrelevant. or discriminatol-reason.(c) In any other manner restraining or coercing emplos eesin the exercise of the rights guaranteed in Section 7 of theAct.2. Refrain from assessing an, of the above-named dis-criminatees for legal fees or expenses incurred in defendingthis case or for the payment of backpay.3. Take the following affirmatise action which is nece-sary to effecutate the policies of the Act:(a) Refer each of the above-named discrinminatees foremployment to positions for which the, are quallfied. onan equal and nondiscriminator bhasis with other eniplo?-ees and applicants.(b) Make whole each of the above-named discrinirna-tees for any loss of earnings thes may haxe suffercd hbreason of the discrimination aarinst them. in the m;lnntcrset forth in the section of this l)ecision entitled 'I he Rerm-eds."(c) Notify each of the above-named discriminatecs inwriting that Respondent's referral system will be availableto them on an equal and nondiscriminatorb hbasis withother employees and applicants.(d) Keep and retain. for a minimum of 3 ecars, perma-nent records of its hiring and referral operations s hich illbe adequate to disclose fully the basis on wlaich each refer-ral is made. 'These records shall indicate the date and tlineof all employer requests for workers a.nd the tspc of qutillfl-cations requested. 'lhese records shall also indicate lhedate and time each emplosee requets .a referral and thejobs for which he is qualified. I'hese records shall also in-clude such other iecords as the Regional l)irect or desCnlSnecessars to ascertain whether the I nion is aidminiislerinlea nondiscriminl;tor! hiring and referrall s stci. Resplrn-dent shall make these records,; and an's ocher recordlls relat-ing to the hiring and referral practice, asvalible for inspec-tion, upon request. to the Regional Director or his aiEentsat all reasonahble times for a period of 3 scirs beginniniiwith the issuance of this Decision.(e) Submit four quarterls reports to the Regionil l)iTcc-tor, due 10 da s after the close of the calendar qualrltcr thedue date of the first report being October It). 1977. con-cerning the emploxyment of each of the abose-;namied dis-criminatees. Such reports shall include thC datles anid nuni-ber of job applications made to the Uiniorn h, theseemployees. the dates and number of actua;l .obhs referred tothese emplosees by the Unlon. and the length of such enm-ployment during such quarter.(f) Maintain and upon request make available to theBoard or its agents. for examination and copying. out-of-work lists. referral slips. membership records, and anyother documents and records showing job referrals and thebasis for such referrals of employees, members, and appli-calnts. which are necessars to compute and analyze theamoulnt of backpas, due the above-named discriminatees.(g) Post at its business offices, hiring hall, and meetin-places c'opies of the attiached notice marked "Appendix." 2(Copies of said notice, on forms provided by the Regional[)irector for Region 14, after being duly signed by Respon-dent's iauthorized representatives. shall be posted by Re-spondent immllediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places. including all places where notices tomembers are customarily posted. Reasonable steps shall betaken bs Respondent to insure that said notices are notaltered. defaced, or covered by any other material.l(h) Notify. the Regional Director for Region 14. in writ-inr. withirn '0 dass fro m the date of this Order, what stepsRespondent has taken to comply herewith.11 Is it RItiR RRtI(l 1,1)NDIrl) that the allegations of thecomplaint with respect to Don Hendrix. Davie Newcomer,XWilliami Penrose. Jr.. and Shirle, Hawkins are hereby dis-nilsscd.i '1 ] thn IC c.! t ha lhi (h dcl r ,I cnf, red hs.i -iudgcnicni of a t niredSt "r, ( ,' rt .[ N1ppcaN. [i e v rd r s ii thc nlicc re.diln ,I Poted b'( Order,f lilt \,lla I .III hr Rcitl.ll Bi ri, rd ,hll read 'Tocld I'ursl .nl to aIt .J mcn -1 fIl, I n td Siatc, ( ,ur of A ppca l, m runfrc g n ()rder of tih%d(N i tI I .,}~,,t R, cl iilx u}; l\APPEN)DIXNo I I( I or,, V t MB RSPo)si Ii) Bs OR)rI (l IllN s\t(!NI I [ KXI)R Ril I ()INS BOARDAn Arenci of the U nited States Governmentiftcr a hlicailn l in which all sides had an opportunity toprcsent C¢idcillce and state their positions, the National l.a-bor Rel.rlions Boaird has found that we hav-e siolated theNational I abor Relatiors Act and has ordered us to postthis notice and to carrx out its provisions.W[ i ,l I i,, ol cause or attempt to cause any emplos-cr t denl cinrnplonmenlt t(o. or in an! other manner todiscrimilnate againlst. I[)on Bollinger. Jim Bollinger. Er-nest Bro\\n. I eonaird Daniels, James Harper, OwenInniis. X illianm Mliller. Pill, Mansell. Norman Morill.W'illadn Null. Rickl Pobst. Bob Sachse, Joe Sachse.Mike Sachse. William l.eon Stricklin. Jack lTomlin, oran itS other emploxees or applicant in violation of Sec-tion 8(.(3) t of the National Labor Relations Act.W'l ix l ofr refuse to refer the above-named indi-idlu;Ils otr ain other emplosee or applicant for em-plo)niient hect.use of fasoritism. the likes and dislikeof our atents. .r an, other unfair, arbitrars, irrelevant.or cdisci i nll iators reason.'W1 i 1 I tl )ol in atns other manner restrain or coercecmltploees ill the exercise of the rights guaranteed in645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the Act, including the right to run forunion office, to challenge or question the validity ofany union election of officers, or to challenge or ques-tion the manner in which any union officer conductsthe Union's operations.WE WILL refrain from assessing any of the above-named discriminatees for legal fees or expenses incur-red in defending the unfair labor practice case or forthe payment of backpay.WE WILL refer each of the above-named discrimina-tees for employment to positions for which they arequalified, on an equal and nondiscriminatory basiswith other employees or applicants.WE WILL make whole each of the above-named dis-criminatees for any loss of earnings they may havesuffered by reason of the discrimination against them.WE WILL keep and retain for a minimum of 3 years.permanent records of our hiring and referral opera-tions which will be adequate to disclose fully the basison which each referral is made. These records shallindicate the date and time of all employer request forworkers and the type of qualifications requested.These records shall also indicate the date and timeeach employee requests a referral and the jobs forwhich he is qualified. These records shall also includesuch other records as the National Labor RelationsBoard's Regional Director deems necessary to ascer-tain whether we are administering a nondiscrimina-tory hiring and referral system. We shall make theserecords, and any other records relating to the hiringand referral practice, available for inspection, uponrequest, to the Regional Director or his agents, at allreasonable times for a period of 3 years.WE WILL submit four quarterly reports to the Re-gional Director concerning the employment of theabove-named discriminatees.LABORERS INTERNATIONAL UNION OF NORIKi AMER-ICA, LOCAL 282, AFL-CIO646